Exhibit 10.10

DEAL CUSIP:        67097KAA6

FACILITY CUSIP: 67097KAB4

CREDIT AGREEMENT

DATED AS OF

SEPTEMBER 25, 2017

AMONG

OASIS MIDSTREAM PARTNERS LP,

AS PARENT,

OMP OPERATING LLC,

AS BORROWER,

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY HERETO

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

WELLS FARGO SECURITIES, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions and Accounting Matters  

Section 1.01

 

Terms Defined Above

     1  

Section 1.02

 

Certain Defined Terms

     1  

Section 1.03

 

Types of Loans and Borrowings

     32  

Section 1.04

 

Terms Generally; Rules of Construction

     32  

Section 1.05

 

Accounting Terms and Determinations; GAAP

     33   ARTICLE II   The Credits  

Section 2.01

 

Commitments

     33  

Section 2.02

 

Loans and Borrowings

     33  

Section 2.03

 

Requests for Borrowings

     34  

Section 2.04

 

Interest Elections

     35  

Section 2.05

 

Funding of Borrowings; Funding by Lenders

     36  

Section 2.06

 

Termination, Reduction and Increase of Commitments

     37  

Section 2.07

 

Letters of Credit

     39  

Section 2.08

 

Swingline Loans

     44  

Section 2.09

 

Defaulting Lenders

     45   ARTICLE III   Payments of Principal and Interest; Prepayments; Fees  

Section 3.01

 

Repayment of Loans

     47  

Section 3.02

 

Interest

     47  

Section 3.03

 

Alternate Rate of Interest

     48  

Section 3.04

 

Prepayments

     48  

Section 3.05

 

Fees

     50   ARTICLE IV   Payments; Pro Rata Treatment; Sharing of Set-offs  

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     51  

Section 4.02

 

Presumption of Payment by the Borrower

     52  

Section 4.03

 

Certain Deductions by the Administrative Agent

     53   ARTICLE V   Increased Costs; Break Funding Payments; Taxes  

Section 5.01

 

Increased Costs

     53  

Section 5.02

 

Break Funding Payments

     54  

Section 5.03

 

Taxes

     55  

Section 5.04

 

Mitigation Obligations; Replacement of Lenders

     58  

Section 5.05

 

Illegality

     58  

 

i



--------------------------------------------------------------------------------

ARTICLE VI   Conditions Precedent  

Section 6.01

 

Effective Date

     59  

Section 6.02

 

Each Credit Event

     62   ARTICLE VII   Representations and Warranties  

Section 7.01

 

Organization; Powers

     63  

Section 7.02

 

Authority; Enforceability

     63  

Section 7.03

 

Approvals; No Conflicts

     63  

Section 7.04

 

Financial Condition; No Material Adverse Change

     64  

Section 7.05

 

Litigation

     64  

Section 7.06

 

Environmental Matters

     65  

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     66  

Section 7.08

 

Investment Company Act

     66  

Section 7.09

 

Taxes

     66  

Section 7.10

 

ERISA

     67  

Section 7.11

 

Disclosure; No Material Misstatements

     67  

Section 7.12

 

Insurance

     68  

Section 7.13

 

Restriction on Liens

     68  

Section 7.14

 

Subsidiaries

     68  

Section 7.15

 

Location of Business and Offices

     69  

Section 7.16

 

Properties; Titles, Etc.

     69  

Section 7.17

 

Maintenance of Properties

     71  

Section 7.18

 

Material Contracts

     71  

Section 7.19

 

Swap Agreements and Qualified ECP Guarantor

     71  

Section 7.20

 

Use of Loans and Letters of Credit

     72  

Section 7.21

 

Solvency

     72  

Section 7.22

 

Foreign Corrupt Practices

     72  

Section 7.23

 

OFAC

     73  

Section 7.24

 

FERC

     73  

Section 7.25

 

State Regulation

     73  

Section 7.26

 

Title to Refined Products

     73  

Section 7.27

 

Flood Insurance Related Matters

     74  

Section 7.28

 

EEA Financial Institutions

     74   ARTICLE VIII   Affirmative Covenants  

Section 8.01

 

Financial Statements; Other Information

     74  

Section 8.02

 

Notices of Material Events

     77  

Section 8.03

 

Existence; Conduct of Business

     78  

Section 8.04

 

Payment of Obligations

     78  

Section 8.05

 

Performance of Obligations under Loan Documents

     78  

Section 8.06

 

Operation and Maintenance of Properties

     79  

Section 8.07

 

Insurance

     80  

Section 8.08

 

Books and Records; Inspection Rights

     80  

 

ii



--------------------------------------------------------------------------------

Section 8.09

 

Compliance with Laws

     80  

Section 8.10

 

Environmental Matters

     80  

Section 8.11

 

Further Assurances

     82  

Section 8.12

 

Compliance with Agreements

     82  

Section 8.13

 

Title Information; Flood Deliverables

     82  

Section 8.14

 

Additional Collateral; Additional Guarantors

     83  

Section 8.15

 

ERISA Compliance

     84  

Section 8.16

 

Unrestricted Subsidiaries

     85  

Section 8.17

 

DevCo Guaranty

     85  

Section 8.18

 

Commodity Exchange Act Keepwell Provisions

     85  

Section 8.19

 

Ownership of DevCo Equity Interests

     85   ARTICLE IX   Negative Covenants  

Section 9.01

 

Financial Covenants

     86  

Section 9.02

 

Debt

     86  

Section 9.03

 

Liens

     88  

Section 9.04

 

Dividends, Distributions and Redemptions; Repayment of Senior Notes and
Amendment to Terms of Senior Notes

     88  

Section 9.05

 

Investments, Loans and Advances

     89  

Section 9.06

 

Nature of Business; International Operations

     91  

Section 9.07

 

Proceeds of Notes

     91  

Section 9.08

 

Limitation on Leases

     91  

Section 9.09

 

ERISA Compliance

     92  

Section 9.10

 

Sale or Discount of Receivables

     92  

Section 9.11

 

Mergers, Etc

     92  

Section 9.12

 

Asset Dispositions

     92  

Section 9.13

 

Environmental Matters

     93  

Section 9.14

 

Transactions with Affiliates

     93  

Section 9.15

 

Subsidiaries

     94  

Section 9.16

 

Negative Pledge Agreements; Dividend Restrictions

     94  

Section 9.17

 

Swap Agreements

     94  

Section 9.18

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     94  

Section 9.19

 

Changes to Organizational Documents and Material Contracts

     95  

Section 9.20

 

Permitted Activities of the Parent

     96  

Section 9.21

 

Non-Qualified ECP Guarantors

     96   ARTICLE X   Events of Default; Remedies  

Section 10.01

 

Events of Default

     96  

Section 10.02

 

Remedies

     98   ARTICLE XI   The Agents  

Section 11.01

 

Appointment; Powers

     100  

Section 11.02

 

Duties and Obligations of Administrative Agent

     100  

 

iii



--------------------------------------------------------------------------------

Section 11.03

 

Action by Administrative Agent

     101  

Section 11.04

 

Reliance by Administrative Agent

     101  

Section 11.05

 

Subagents

     102  

Section 11.06

 

Resignation of Administrative Agent

     102  

Section 11.07

 

Agents as Lenders

     102  

Section 11.08

 

No Reliance

     102  

Section 11.09

 

Administrative Agent May File Proofs of Claim

     103  

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     104  

Section 11.11

 

The Arranger and other Agents

     104  

Section 11.12

 

Intercreditor Agreement

     104   ARTICLE XII   Miscellaneous  

Section 12.01

 

Notices

     104  

Section 12.02

 

Waivers; Amendments

     105  

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     106  

Section 12.04

 

Successors and Assigns

     109  

Section 12.05

 

Survival; Revival; Reinstatement

     112  

Section 12.06

 

Counterparts; Integration; Effectiveness

     113  

Section 12.07

 

Severability

     113  

Section 12.08

 

Right of Setoff

     114  

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     114  

Section 12.10

 

Headings

     115  

Section 12.11

 

Confidentiality

     115  

Section 12.12

 

Interest Rate Limitation

     116  

Section 12.13

 

EXCULPATION PROVISIONS

     117  

Section 12.14

 

Collateral Matters; Swap Agreements

     117  

Section 12.15

 

No Third Party Beneficiaries

     118  

Section 12.16

 

USA Patriot Act Notice

     118  

Section 12.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     118  

Section 12.18

 

No Advisory or Fiduciary Responsibility

     119  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Commitments

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E-1

 

Security Instruments

Exhibit E-2

 

Form of Guaranty and Security Agreement

Exhibit F

 

Form of Assignment and Assumption

Exhibit G

 

Form of Commitment Increase Certificate

Exhibit H

 

Form of Additional Lender Certificate

Exhibit I-1

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; Not Partnerships)

Exhibit I-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; Not Partnerships)

Exhibit I-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; Partnerships)

Exhibit I-4

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; Partnerships)

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.14

 

Subsidiaries

Schedule 7.18

 

Material Contracts

Schedule 7.19

 

Swap Agreements

Schedule 7.27

 

Flood Insurance Related Matters

Schedule 9.05

 

Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of September 25, 2017, is among: Oasis Midstream
Partners LP, a Delaware limited partnership (the “Parent”); OMP Operating LLC, a
Delaware limited liability company (the “Borrower”); each of the Lenders from
time to time party hereto; and Wells Fargo Bank, N.A. (in its individual
capacity, “Wells Fargo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A.    The Parent and the Borrower have requested that the Lenders provide
certain loans to and extensions of credit on behalf of the Borrower.

B.    The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

C.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Period” means any period commencing on the date that a Material
Acquisition is consummated (so long as the Borrower has delivered written notice
to the Administrative Agent that it is electing in its sole discretion to
commence an Acquisition Period no later than the later to occur of (a) 15 days
after such date or (b) the last day of the first fiscal quarter ending during
such Acquisition Period) through and including the last day of the second full
fiscal quarter following the date on which such acquisition is consummated;
provided that there shall be at least one full fiscal quarter between any two
Acquisition Periods.

“Act” has the meaning set forth in Section 12.16.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned such term in the introductory
paragraph.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and any other agent for
the Lenders from time to time appointed under this Agreement.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Annualized EBITDA” means, for the purposes of calculating the financial ratios
set forth in Section 9.01 for any Rolling Period ending on or prior to June 30,
2018, the sum of (a) EBITDA for such Rolling Period (without giving effect to
any Material Project Add-Back added to Consolidated Net Income in the
calculation of EBITDA) multiplied by the factor for such Rolling Period set
forth in the grid below, plus (b) any Material Project Add-Back for such Rolling
Period:

 

Rolling Period Ending

   Factor  

December 31, 2017

     4  

March 31, 2018

     2  

June 30, 2018

     4/3  

 

2



--------------------------------------------------------------------------------

“Annualized Interest Expense” means, for the purposes of calculating the
financial ratio set forth in Section 9.01(c) for any Rolling Period ending on or
prior to June 30, 2018, Consolidated Interest Expense for such Rolling Period
multiplied by the factor for such Rolling Period set forth in the grid below:

 

Rolling Period Ending

   Factor  

December 31, 2017

     4  

March 31, 2018

     2  

June 30, 2018

     4/3  

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the grid below based upon the Consolidated Total
Leverage Ratio, determined as provided below in this definition:

 

Level

  

Consolidated Total

Leverage Ratio

   Eurodollar
Loans     ABR
Loans or
Swingline
Loans     Commitment
Fee Rate  

1

  

Less than or equal to 3.00 to 1.00

     1.750 %      0.750 %      0.375 % 

2

  

Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00

     2.000 %      1.000 %      0.375 % 

3

  

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

     2.250 %      1.250 %      0.500 % 

4

  

Greater than 4.00 but less than or equal to 4.50 to 1.00

     2.500 %      1.500 %      0.500 % 

5

  

Greater than 4.50 to 1.00

     2.750 %      1.750 %      0.500 % 

For purposes of this definition, the Consolidated Total Leverage Ratio shall be
calculated quarterly, as of the last day of each fiscal quarter of the Borrower.
Each change in the Applicable Margin resulting from a calculation of the
Consolidated Total Leverage Ratio shall become effective on and after the date
on which financial statements for such fiscal quarter and a compliance
certificate showing such calculation are delivered to the Lenders pursuant to
Section 8.01(a), (b) or (c) and shall remain in effect until the next such
financial statements and compliance certificate are so delivered; provided,
however, that (x) if at any time the Parent and the Borrower fail to deliver any
financial statements or a compliance certificate required by Section 8.01(a),
(b) or (c), as applicable, then, for the period commencing on the date of such
failure and ending on the date on which such financial statements and/or
compliance certificate is delivered, the “Applicable Margin” means the rate per
annum set forth on the grid when the Consolidated Total Leverage Ratio is at
level “5” in the grid set forth above and (y) subject to the foregoing
clause (x), for the period commencing on the Effective Date and until the date
on which the financial statements and compliance certificate for the fiscal
quarter ending on December 31, 2017 are delivered pursuant to Section 8.01(b)
and (c), the “Applicable Margin”

 

3



--------------------------------------------------------------------------------

means the rate per annum set forth on the grid when the Consolidated Total
Leverage Ratio is at level “1” in the grid set forth above. In the event that
any financial statement or compliance certificate delivered pursuant to
Section 8.01(a), (b) or (c) is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Parent and the Borrower shall immediately (i) deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected compliance certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01(a).
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Section 3.02(d), Section 10.01 and Section 10.02 and
other of their respective rights under this Agreement.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated or expired, the percentage of the aggregate
Revolving Credit Exposure represented by such Lender’s Revolving Credit Exposure
at such time); provided that in the case of Section 2.09 when a Defaulting
Lender shall exist, “Applicable Percentage” as used in such Section 2.09 shall
mean the percentage of the Commitments (disregarding any Defaulting Lender’s
Commitments) represented by such Lender’s Commitments (or, if the Commitments
have terminated or expired, the “Applicable Percentage” shall be determined
based upon the aggregate Revolving Credit Exposure then in effect, disregarding
any Defaulting Lender’s Revolving Credit Exposure, and the percentage of such
aggregate Revolving Credit Exposure represented by such Lender’s Revolving
Credit Exposure at such time).

“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.

“Approved Counterparty” shall mean any Person who, with respect to a Swap
Agreement, is (a) a Secured Swap Party, or (b) any other Person whose issuer
rating or long term senior unsecured debt ratings at the time of entry into such
Swap Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher (or
whose obligations under the applicable Swap Agreement are guaranteed by an
Affiliate of such Person meeting such rating standards).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

 

4



--------------------------------------------------------------------------------

“Asset Disposition” means (x) the Transfer of any or all of the assets
(including, without limitation, any Equity Interests owned thereby) of any
Credit Party and (y) the Transfer by any DevCo of any Midstream Properties;
provided that none of the following shall constitute Asset Dispositions:

(a)    a Transfer (or series of related Transfers) of Property of such Person
having a fair market value of less than $5,000,000; provided that the foregoing
shall not apply to a Transfer of any Equity Interests in any DevCo;

(b)    a Transfer between or among the Borrower and its Subsidiaries that are
Guarantors or a Transfer by a DevCo to the Borrower or a Subsidiary of the
Borrower that is a Guarantor;

(c)    a disposition of cash or cash equivalents;

(d)    the sale of inventory in the ordinary course of business;

(e)    the Transfer of obsolete or worn out property, or property that is no
longer used or useful in the conduct of the business of the Parent and its
Restricted Subsidiaries;

(f)    sales or discounts of accounts receivable permitted by Section 9.10;

(g)    the early termination or unwinding of any Swap Agreement;

(h)    a Restricted Payment permitted by Section 9.04 or an Investment permitted
by Section 9.05;

(i)    a surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(j)    any licensing or sublicensing of intellectual property or other general
intangibles to the extent that such license does not prohibit the licensor from
using the intellectual property, and licenses, leases or subleases of other
Property.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

5



--------------------------------------------------------------------------------

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Guarantor.

“Beartooth” means Beartooth DevCo LLC, a Delaware limited liability company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Bobcat” means Bobcat DevCo LLC, a Delaware limited liability company.

“Borrower” has the meaning assigned such term in the introductory paragraph.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

“Capital Expenditures” of a Person means expenditures and costs that are
capitalized on the balance sheet of such Person in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“CERCLA” has the meaning assigned to such term in the definition of
“Environmental Laws”.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity

 

6



--------------------------------------------------------------------------------

Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent,
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were not (i) initial members of the
board of directors of Parent, (ii) nominated (or whose nomination was approved)
by the board of directors of the Parent or (iii) appointed (or whose appointment
was approved) by directors so nominated (or whose nomination was so approved),
(c) the Parent fails to own directly or indirectly all of the Equity Interests
of the Borrower, (d) the Borrower fails to own directly or indirectly all of the
Equity Interests of each Restricted Subsidiary (other than pursuant to a
transaction permitted by Section 9.12), (e) the General Partner shall cease to
be the sole general partner of the Parent, with substantially the same powers to
manage the Parent as are granted to the General Partner under the Parent
Partnership Agreement on the Effective Date, (f) OAS shall fail to, directly or
indirectly, own beneficially, or to have the power to vote or direct the voting
of, Equity Interests representing more than a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
General Partner, (g) the Parent and the Borrower shall cease to have sole
Control of any DevCo, or (h) the occurrence of a “change of control” under any
Senior Notes Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b)), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, for the purposes of this Agreement, each of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith or promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or the
United States or foreign regulatory authorities, in each case, pursuant to
Basel III, shall be deemed to be a change in law regardless of when such law,
rule or regulation goes into effect or is adopted.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The initial amount of each Lender’s Commitment is set forth on
Annex I hereto, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or in the Additional Lender Certificate
pursuant to which any Additional Lender shall have provided any additional
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments on
the Effective Date is $200,000,000.

 

7



--------------------------------------------------------------------------------

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commitment Increase Certificate” has the meaning set forth in
Section 2.06(c)(ii)(F).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Interest Coverage Ratio” means, as of any date of calculation, the
ratio of (a) EBITDA (or, in the case of the Rolling Periods ending on
December 31, 2017, March 31, 2018 and June 30, 2018, Annualized EBITDA) to
(b) the Consolidated Interest Expense (or, in the case of the Rolling Periods
ending on December 31, 2017, March 31, 2018 and June 30, 2018, Annualized
Interest Expense), in each case for the Rolling Period ending on such date.

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate gross interest expense of the Parent and
the Consolidated Restricted Subsidiaries for such period, (1) including
(a) interest expense under GAAP, (b) capitalized interest, and (c) the portion
of any payments or accruals under Capital Leases allocable to interest expense,
plus the portion of any payments or accruals under Synthetic Leases allocable to
interest expense whether or not the same constitutes interest expense under
GAAP, but (2) excluding the amortization of debt discount and fees and expenses
related to the issuance of Debt, Capital Leases, Synthetic Leases, the Senior
Notes or the Indebtedness.

“Consolidated Net Income” means with respect to the Parent, the Consolidated
Restricted Subsidiaries and the DevCos, for any period, the aggregate of the net
income (or loss) of the Parent, the Consolidated Restricted Subsidiaries and the
DevCos after allowances for taxes for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein) the following: (a) the net
income of any Person in which the Parent or any Consolidated Restricted
Subsidiary or any DevCo has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the Parent
and the Consolidated Restricted Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Parent or to a Consolidated
Restricted Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Restricted Subsidiary or any DevCo to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary or that DevCo is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) the net income (or loss) of
any Person acquired in a pooling-of-interests transaction for any period prior
to the date of such transaction; (d) any extraordinary non-cash gains or losses
during such period and (e) any gains or losses attributable to writeups or
write-downs of assets; provided further that the aggregate net income (or loss)
attributable to each DevCo included in the determination of Consolidated Net
Income for any period shall be limited to the lesser of (x) such DevCo net
income (or loss) for the applicable period multiplied by DevCo Ownership
Percentage in such DevCo and (y) the actual amount of cash distributions made by
such DevCo in the applicable period to the Borrower and its Restricted
Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any date of determination, an
amount equal to (a) the total assets of the Credit Parties (less applicable
reserves and other properly deductible items but including investments in
non-consolidated Persons) minus (b) the sum of the current liabilities of the
Credit Parties (excluding current maturities of Funded Debt and any current
liabilities constituting Funded Debt by reason of being renewable or extendible
at the option of the obligor) and the intangible assets of the Credit Parties,
all as set forth on the consolidated balance sheet of the Credit Parties, and
computed in accordance with GAAP, as of the end of the immediately preceding
fiscal quarter of the Parent for which the Parent and/or Borrower has delivered
financial statements pursuant to Section 8.01(a) and Section 8.01(b); provided
that for purposes of calculating Consolidated Net Tangible Assets, the
proportionate share of each DevCo’s assets and liabilities shall be included in
accordance with the Credit Parties’ then applicable DevCo Ownership Percentage
for each Devco.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Senior Secured Funded Debt” means, for the Parent and the
Consolidated Restricted Subsidiaries, all of their Total Debt that is secured by
contractual Liens on any of their Property.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
calculation, the ratio of (a) Consolidated Senior Secured Funded Debt as of such
date to (b) EBITDA (or Annualized EBITDA, in the case of the Rolling Periods
ending on December 31, 2017, March 31, 2018 and June 30, 2018) for the Rolling
Period ending on such date.

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Total Debt as of such date to (b) EBITDA (or, in the case of the
Rolling Periods ending on December 31, 2017, March 31, 2018 and June 30, 2018,
Annualized EBITDA) for the Rolling Period ending on such date.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------

“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Credit Parties, the Administrative Agent and the relevant financial
institution party thereto, which establishes the Administrative Agent’s control
(within the meaning of Section 9-104 of the UCC) with respect to the applicable
deposit account or securities account covered thereby.

“Covenant Changeover Date” means the first date, if any, on which one or more of
the Credit Parties have issued an aggregate principal amount of at least
$150,000,000 of Senior Notes pursuant to Section 9.02(i) during the term of this
Agreement.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing. For the avoidance of doubt, no
DevCo shall be a Credit Party prior to the date on which it becomes a
Wholly-Owned Subsidiary.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others to purchase
the Debt or Property of others; (i) obligations to deliver commodities, goods or
services in consideration of one or more advance payments; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; and
(l) Disqualified Capital Stock. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

“Deeds” has the meaning set forth in Section 7.16(d).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit

 

10



--------------------------------------------------------------------------------

Party any other amount required to be paid by it hereunder; (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three (3) Business Days after
request by the Administrative Agent, the Swingline Lender or a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent; or (d) has (or whose bank holding company has) been placed
into receivership, conservatorship or bankruptcy or has become subject to a
Bail-In Action; provided that (x) a Lender shall not become a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Person controlling such Lender or the exercise of control over a
Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof and (y) the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or Person under
the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation) shall not be deemed an event described in
clause (d) hereof, so long as, in the case of each of clauses (x) and (y), such
ownership interest or such appointment, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“DevCo” means Beartooth and Bobcat; provided that any such Person shall only
constitute a DevCo so long as less than 100% of the Equity Interests in such
Person are owned by the Credit Parties.

“DevCo Acquisition” means any acquisition by any Credit Party (other than the
Parent) of Equity Interests in any Devco from OAS or any direct or indirect
subsidiary thereof (other than another Credit Party).

“DevCo Collateral” means the Property of a DevCo subject to (or required to be
subject to) the Liens and security interests created by any DevCo Mortgage
executed by such DevCo.

“DevCo Guaranty” means a limited guaranty agreement executed by each of the
DevCos for which the only recourse is the Collateral subject to the DevCo
Mortgage/s executed by the applicable DevCo.

“DevCo Mortgage” means any mortgage or deed of trust executed by a DevCo in
favor of the Administrative Agent for the benefit of the Secured Parties in
order to secure the Indebtedness.

 

11



--------------------------------------------------------------------------------

“DevCo Ownership Percentage” at any time of determination, with respect to any
DevCo, means the aggregate percentage of Equity Interests in such DevCo owned at
such time by the Credit Parties.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDA” means, for any period, the sum (without duplication) of Consolidated
Net Income for such period plus the following expenses or charges to the extent
deducted from Consolidated Net Income in such period: interest, income taxes,
depreciation, amortization, and other similar noncash charges, plus all Material
Project Add-Backs applicable to such period, minus all noncash income added to
Consolidated Net Income; provided that the aggregate amount of Material Project
Add-Backs shall not exceed 20% of Unadjusted EBITDA for such period. For the
purposes of calculating EBITDA for any Rolling Period for any determination of
the Consolidated Total Leverage Ratio or the Consolidated Senior Secured
Leverage Ratio, if at any time during such Rolling Period any Credit Party shall
have made any Material Disposition or Material Acquisition, the EBITDA for such
Rolling Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition had occurred on the first day
of such Rolling Period, such pro forma adjustments to be acceptable to
Administrative Agent and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

12



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
hazardous substance, in effect in any and all jurisdictions in which the Parent,
the Borrower or any Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

13



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the development,
operation and maintenance of Midstream Properties each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under joint venture agreements, contracts for the sale,
transportation or exchange of oil and natural gas, marketing agreements,
processing agreements, processing plant agreements, dehydration agreements,
operating agreements, pipeline, gathering or transportation agreements,
compression agreements, balancing agreements, construction agreements, disposal
agreements, and other agreements which are usual and customary in the midstream
business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of any material
Property covered by such Lien for the purposes for which such Property is held
by the Borrower, any other Restricted Subsidiary, or any DevCo, or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions, zoning and land use requirements and other
title defects or reservations in any Property of the Borrower, any of the
Restricted Subsidiaries or the DevCos which in the aggregate do not materially
impair the use of any material Property for the purposes of which such Property
is held by the Borrower, the Restricted Subsidiaries or the DevCos or materially
impair the value of any material Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may

 

14



--------------------------------------------------------------------------------

be initiated shall not have expired and no action to enforce such Lien has been
commenced; provided, further that (i) Liens described in clauses (a) through
(e) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(ii) the term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money other than the Indebtedness.

“Excluded Account” means (a) each account all of the deposits in which consist
of amounts utilized to fund payroll, employee benefit or tax obligations of the
Credit Parties, (b) fiduciary, trust or escrow accounts, (c) “zero balance”
accounts and (d) other accounts so long as the aggregate average daily maximum
balance in any such other account over a 30-day period does not at any time
exceed $250,000; provided that the aggregate daily maximum balance for all such
accounts excluded pursuant to this clause (d) on any day shall not exceed
$1,000,000.

“Excluded Swap Obligation” means, with respect to any Credit Party or any DevCo
individually determined on a Credit Party by Credit Party basis (or a DevCo by
DevCo, as applicable), any Indebtedness in respect of any Swap Agreement if, and
solely to the extent that, all or a portion of the guarantee of such Person of,
or the grant by such Person of a security interest to secure, such Indebtedness
in respect of any Swap Agreement (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Person’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guarantee or grant of a security interest becomes
effective with respect to such related Indebtedness in respect of any Swap
Agreement. If any Indebtedness in respect of any Swap Agreement arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Indebtedness in respect of any Swap Agreement that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 5.04(b)),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(f), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c), and (d) any
United States federal withholding taxes imposed by FATCA.

 

15



--------------------------------------------------------------------------------

“Expansion Capital Expenditures” means all Capital Expenditures other than such
expenditures made for the restoration, repair or maintenance of any fixed or
capital asset.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that in no event shall the Federal
Funds Effective Rate be less than 0%.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Officer” means, for any Person, any vice president, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Flood Deliverables” has the meaning set forth in Section 6.01(t).

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funded Debt” means as to any Person, all Debt of such Person that matures more
than one year from the date of its creation or matures within one year from such
date but is renewable or extendible, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit

 

16



--------------------------------------------------------------------------------

during a period of more than one year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness
whether or not required to be paid within one year from the date of its creation
and, in the case of the Borrower, Debt in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Gathering System” means the Midstream Properties of the Credit Parties and the
DevCos, as applicable, comprised of any pipeline or gathering system owned or
leased from time to time by any Credit Party or DevCo that is used in the
business of such Credit Party or DevCo.

“General Partner” means OMP GP LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, the Borrower, any Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.

“Guarantors” means:

(a)    the Parent;

(b)    Bighorn DevCo LLC, a Delaware limited liability company; and

(c)    each other Person that guarantees the Indebtedness pursuant to
Section 8.14(b);

provided that, for the avoidance of doubt, no DevCo shall be a Guarantor for
purposes of the Loan Documents.

“Guaranty and Security Agreement” means the Guaranty and Security Agreement
executed by the Credit Parties in substantially the form of Exhibit E-2 pursuant
to which the Credit Parties (a) unconditionally guaranty on a joint and several
basis, payment of the Indebtedness, and (b) grant Liens and a security interest
on the Credit Parties’ personal property constituting “collateral” as defined
therein in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Indebtedness, as the same may be amended, modified or
supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical,

 

17



--------------------------------------------------------------------------------

compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means, without duplication, any and all amounts and obligations
of every nature owing or to be owing by the Parent, the Borrower, any
Subsidiary, any Guarantor or any DevCo (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document; (b) to any Secured Swap Party under
any Secured Swap Agreement; (c) to any Bank Products Provider in respect of Bank
Products; and (d) all renewals, extensions and/or rearrangements of any of the
above; provided that solely with respect to any Guarantor or DevCo that is not
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder, Excluded Swap Obligations of such Guarantor
or such DevCo shall in any event be excluded from “Indebtedness” owing by such
Guarantor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 12.03(b).

“Industry Competitor” means any Person (other than the Parent, the Borrower, any
Guarantor or any of their Affiliates or Subsidiaries) that is (or one or more of
whose Affiliates are) actively engaged as one of its principal businesses in
(a) gathering, dehydrating or compressing natural gas, crude, condensate or
natural gas liquids; (b) treating, processing, fractionating or transporting
natural gas, crude, condensate or natural gas liquids or the fractionated
products thereof; (c) storing natural gas, crude, condensate, natural gas
liquids or the fractionated products thereof; (d) marketing natural gas, crude,
condensate, natural gas liquids or the fractionated products thereof, or
(e) water distribution, storage, supply, treatment and disposal services.

“Information” has the meaning set forth in Section 12.11.

 

18



--------------------------------------------------------------------------------

“Insurance and Condemnation Event” means the receipt by any Credit Party or
DevCo of any cash insurance proceeds or condemnation award in an aggregate
amount in excess of $5,000,000 payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective Property.

“Intercreditor Agreement” means (a) the Intercreditor Agreement among the
DevCos, the Administrative Agent, Wells Fargo Bank, N.A. (or any successor
administrative agent), as administrative agent under the OPNA Credit Facility,
and the other parties thereto, which provides that, as among the parties
thereto, the Liens on the DevCo Collateral will be of equal priority to the
Permitted OPNA Credit Facility Liens on such DevCo Collateral and that any
proceeds of such DevCo Collateral received by any secured party following any
event of default or any enforcement action shall be allocated among the Secured
Parties, on one hand, and the secured parties with respect to obligations owing
under the OPNA Credit Facility, on the other hand, in accordance with the
respective direct ownership percentages of Equity Interests in the applicable
DevCo of the obligors under such credit facilities (for example, and for the
avoidance of doubt, the percentage allocation of such proceeds to the Secured
Parties with respect to any DevCo Collateral shall equal the DevCo Ownership
Percentage with respect to such DevCo at the time such event of default or
enforcement action occurs) and (b) if the OPNA Credit Facility is refinanced or
replaced in accordance with the terms of the Intercreditor Agreement, any
successor intercreditor agreement entered into in connection therewith, in each
case as the same may be amended, modified, supplemented or restated from time to
time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to a Swingline Loan,
the day that such Loan is required to be repaid pursuant to Section 2.08(a).

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

19



--------------------------------------------------------------------------------

“Interstate Pipeline” has the meaning set forth in Section 7.24.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to, the
assumption of Debt of, the purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory, material, equipment or supplies sold by such Person in the ordinary
course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit or
(d) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means Ten Million Dollars ($10,000,000.00).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c). Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

20



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) 0% and (b) the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent, the Borrower, the Restricted
Subsidiaries and the DevCos shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Loan Documents” means this Agreement, the Intercreditor Agreement, the Notes,
the Letter of Credit Agreements, the Letters of Credit, the Security Instruments
and each DevCo Guaranty Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Commitments;
and at any time while any Loans or LC Exposure is outstanding, Lenders holding
more than fifty percent (50%) of the outstanding aggregate principal amount of
the Loans and participation interests in Letters of Credit (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Commitments and the principal amount of the Loans and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of Majority Lenders.

 

21



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Credit Parties in excess of a dollar amount equal to $50,000,000.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Credit Parties, taken as a whole, (b) the ability of the
Credit Parties to perform any of their obligations under any Loan Document,
(c) the validity or enforceability of any Loan Document or (d) the rights and
remedies of or benefits available to the Administrative Agent, any other Agent,
the Issuing Bank or any Lender under any Loan Document.

“Material Contracts” means, individually or collectively as the context
requires, each Material Gathering Contract, each Material Sales Contract, and
each other contract set forth on Schedule 7.18.

“Material Disposition” means any Transfer of Property or series of related
Transfers of property that yields gross proceeds to the Credit Parties in excess
of a dollar amount equal to $50,000,000.

“Material Gathering Contract” means each gathering, treating or processing
contract entered into by the Parent, the Borrower, any Restricted Subsidiary or
any DevCo that (a) if a fee-based contract, provides for aggregate payments to
the Parent, the Borrower, such Restricted Subsidiary or such DevCo during any 12
month period in excess of $5,000,000, and (b) if a percentage of proceeds
contract, is reasonably anticipated to result in a share of proceeds retained by
the Parent, the Borrower, such Restricted Subsidiary or such DevCo for its own
account during any 12 month period in excess of $5,000,000.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Parent, the Borrower, the Restricted Subsidiaries and the DevCos in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent,
the Borrower, the Restricted Subsidiaries and the DevCos in respect of any Swap
Agreement at any time shall be the Swap Termination Value owed by the Parent,
the Borrower, the Restricted Subsidiaries and the DevCos, as applicable.

“Material Project” means any project of the Credit Parties (a) that has or will
have Expansion Capital Expenditures attributable thereto in excess of
$25,000,000, (b) for which construction or expansion of such project has
commenced, (c) that is identified in a certificate delivered by the Borrower to
the Administrative Agent not less than 30 days prior to the last day of the
first fiscal quarter for which the Borrower desires to commence inclusion of a
Material Project Add-Back related to such project in EBITDA, which certificate
includes the Material Project EBITDA Projection for such project and the
Borrower’s good faith anticipated commercial operation date for such project,
and (d) for which the Borrower has provided to the Administrative Agent, as the
Administrative Agent may from time to time request, in each case in form and
substance satisfactory to the Administrative Agent in its reasonable discretion,
information regarding such project including, to the extent such information is
applicable, updated status reports summarizing each Material Project currently
under construction and

 

22



--------------------------------------------------------------------------------

covering original anticipated and current projected costs and Capital
Expenditures (including information on actual costs to date) for such Material
Project, the originally identified and current projected commercial operation
date, volume commitments to such project, pricing arrangements, Swap Agreements
relating to such project, the Borrower’s expectations as to the ability of third
parties to perform under any contracts relating to utilization of such project,
and any other aspect of such project as the Administrative Agent may reasonably
request from time to time.

“Material Project Add-Back” means, with respect to any period for which EBITDA
is calculated, the amount added in the calculation of EBITDA attributable to a
particular Material Project, which amount shall equal with respect to a
particular Material Project for such period:

(a)    prior to the date on which a Material Project has achieved commercial
operation (but including the fiscal quarter in which commercial operation
commences), a percentage, equal to the then-current completion percentage of
such Material Project as of the date of determination as reasonably determined
by the Borrower, of the Material Project EBITDA Projection for such Material
Project (net of any actual EBITDA attributable to such Material Project during
such period); provided that if the actual commercial operation date for any
Material Project does not occur by the originally scheduled commercial operation
date for such project originally disclosed to the Administrative Agent by the
Borrower, then the foregoing amount shall be reduced, for quarters ending after
such originally scheduled commercial operation date to (but excluding) the first
full quarter after the actual commercial operation date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(b)    beginning with the first full fiscal quarter following the date on which
commercial operation of a Material Project commences, and for the two
immediately succeeding fiscal quarters, the Material Project EBITDA Projection
for such Material Project (net of any actual EBITDA attributable to such
Material Project during such period).

“Material Project EBITDA Projection” means, with respect to any Material
Project, the Borrower’s good faith projection, based on customer contracts
relating to such project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, and other assumptions believed by the Borrower to be reasonable at the
time made and deemed reasonably appropriate to the Administrative Agent, of the
EBITDA that will be attributable to such Material Project during the first
12-month period following commencement of commercial operations of such Material
Project, which projection and calculation thereof to be acceptable to the
Administrative Agent. After first providing such projection for any Material
Project, the Borrower shall thereafter, until the end of the first 12-month
period following commencement of commercial operations of such Material Project,
re-evaluate such anticipated EBITDA quarterly and, if there is a material
decrease or increase in such amount (as reasonably determined by the Borrower),
the Borrower shall deliver an updated projection and calculation thereof which,
if acceptable to the Administrative Agent, shall become and be deemed to be the
“Material Project EBITDA Projection” for such Material Project for each
calculation of EBITDA following the date on which such updated projection is
delivered to the Administrative Agent until the next such re-evaluation.

 

23



--------------------------------------------------------------------------------

“Material Sales Contract” means each sales contract entered into by the Parent,
the Borrower or any other Restricted Subsidiary that provides for aggregate
payments to the Parent, the Borrower or such other Restricted Subsidiary during
any fiscal year of such party in excess of $5,000,000, after excluding payments
over to third parties of payments due to them relating to the Hydrocarbon
proceeds received under such sales contracts. To the extent, if any, that the
Parent, the Borrower or a Restricted Subsidiary enters into any contract (other
than a gathering, treating or processing contract) that requires such party to
make payments during any fiscal year of such party in excess of $5,000,000 for
Hydrocarbons purchased by such party under such contract, such contract will
also be a “Material Sales Contract”.

“Material Subsidiary” means, as of any date, any Restricted Subsidiary of Parent
or the Borrower that, together with its subsidiaries, owns Property having a
fair market value of $5,000,000 or more; provided that if the aggregate fair
market value of all Property of all Restricted Subsidiaries that are not
Guarantors exceeds $10,000,000, then Parent and the Borrower shall promptly
designate Restricted Subsidiaries that are not then Guarantors as Material
Subsidiaries (and cause such designated Material Subsidiaries to comply with
Section 8.14(b)) to the extent necessary so that the aggregate fair market value
of all Property owned by Restricted Subsidiaries that are not then Guarantors is
less than $10,000,000; provided further that in no event shall a DevCo be a
Material Subsidiary prior to the date on which it is a Wholly-Owned Subsidiary.

“Maturity Date” means September 25, 2022.

“Midstream Properties” means all tangible property used in (a) gathering,
compressing, treating, processing and transporting natural gas, crude,
condensate and natural gas liquids; (b) fractionating and transporting natural
gas, crude, condensate and natural gas liquids; (c) marketing natural gas,
crude, condensate and natural gas liquids; and (d) water distribution, supply,
treatment and disposal services thereof, including, Gathering Systems,
Processing Plants, storage facilities, surface leases, Rights of Way and
servitudes related to each of the foregoing. Unless otherwise specified herein,
“Midstream Properties” shall be deemed to refer to such properties owned or
leased by the Credit Parties or the DevCos, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any owned real property or leased real property by
any Credit Party and/or any DevCo which is required to be subject to the Liens
created pursuant to the terms of the Security Instruments (including for the
avoidance of doubt, the DevCo Mortgaged Property).

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party
and/or any DevCo, as applicable, in respect of any Asset Disposition, any
issuance of Debt in violation of this Agreement, or Insurance and Condemnation
Event, net of (a) the direct costs relating to such Asset Disposition,
incurrence of Debt or Insurance and Condemnation Event (including legal,

 

24



--------------------------------------------------------------------------------

accounting and investment banking fees, and sales commissions paid to
unaffiliated third parties), (b) taxes paid or payable as a result thereof
(after taking into account any available and applicable tax credits or
deductions and any tax sharing arrangements) and (c) Debt (other than the
Indebtedness) which is secured by a Lien upon any of the assets subject to such
Asset Disposition or Insurance and Condemnation Event and which must be repaid
as a result of such Asset Disposition or Insurance and Condemnation Event.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OAS” means Oasis Petroleum Inc., a Delaware corporation.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OPA” has the meaning assigned to such term in the definition of “Environmental
Laws”.

“OPNA” means Oasis Petroleum North America LLC, a Delaware limited liability
company.

“OPNA Credit Facility” means any senior secured credit facility pursuant to that
certain Second Amended and Restated Credit Agreement dated as of April 5, 2013,
among OPNA, as borrower, the other credit parties thereto, Wells Fargo Bank,
N.A., as administrative agent and the lenders party thereto, as such agreement
may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document; provided
that, for the avoidance of doubt, “Other Taxes” shall not include Excluded
Taxes.

“Parent” has the meaning set forth in the introductory paragraph.

“Parent IPO” means the initial public offering of Equity Interests in the Parent
on the New York Stock Exchange pursuant to the Registration Statement.

“Parent Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of the Parent dated as of September 25, 2017, as the same
may be amended, restated or otherwise modified from time to time to the extent
permitted under this Agreement.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Permitted Acquisition” means (a) any acquisition by the Borrower or any
Restricted Subsidiary that is a Guarantor of Equity Interests in a DevCo and
(b) any acquisition by the

 

25



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary that is a Guarantor of all or
substantially all of the business or a line of business (whether by the
acquisition of Equity Interests, assets or any combination thereof) of any other
Person, in each case, if each such acquisition meets all of the following
requirements:

(i)    such acquisition is not a hostile or contested acquisition;

(ii)    the Parent and its Consolidated Restricted Subsidiaries shall be in
compliance with Section 9.06 immediately after giving effect to such
acquisition, and no other Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition and any Debt incurred in
connection therewith;

(iii)    if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary that is a Guarantor shall be the surviving Person and no
Change in Control shall have been effected thereby; and

(iv)    to the extent the acquisition consideration in connection with such
acquisition exceeds $25,000,000, no less than three (3) Business Days prior to
the proposed closing date of such acquisition, the Borrower shall have delivered
written notice of such acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such acquisition and a compliance
certificate for the most recent fiscal quarter end preceding such acquisition
for which financial statements are available demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, compliance on a
pro forma basis (as of the date of the acquisition and after giving effect
thereto and any Debt incurred in connection therewith) with each covenant
contained in Section 9.01 (provided, that, if the Borrower has delivered written
notice electing to begin an Acquisition Period, the calculation of the
Consolidated Total Leverage Ratio will be tested as if the Acquisition Period
had been in effect as of the last day of the most recently ended fiscal
quarter).

“Permitted OPNA Credit Facility Liens” means Liens on Midstream Properties owned
by any DevCo that are in favor of Wells Fargo Bank, N.A. (or any successor
administrative agent), as administrative agent under the OPNA Credit Facility to
secure the obligations and indebtedness under such OPNA Credit Facility and
which Liens are subject to the Intercreditor Agreement.

“Permitted Refinancing Debt” means Senior Notes issued or incurred by the Parent
or any other Credit Party, and Debt constituting guarantees thereof by other
Credit Parties, incurred or issued in exchange for, or the net proceeds of which
are used to extend, refinance, repay, renew, replace (whether or not
contemporaneously), defease, discharge, refund or otherwise Redeem outstanding
Senior Notes, in whole or in part from time to time; provided that the principal
amount of such Permitted Refinancing Debt (or if such Permitted Refinancing Debt
is issued at a discount, the initial issuance price of such Permitted
Refinancing Debt) does not exceed the then outstanding principal amount of the
Senior Notes so exchanged for, extended, refinanced, repaid, renewed, replaced,
defeased, discharged, refunded or otherwise Redeemed (plus the amount of any
premiums and accrued interest paid and fees and expenses incurred in connection
therewith).

 

26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo, as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Processing Plants” means the Midstream Properties of the Credit Parties or
DevCos, as applicable, comprised of any processing plants owned or leased from
time to time by any Credit Party or DevCo that are used in the business of such
Credit Party or DevCo.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party and each DevCo that (a) has total assets exceeding $10,000,000 at the time
any guaranty of obligations under such Swap Agreement becomes effective or
(b) otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCRA” has the meaning assigned to such term in the definition of “Environmental
Laws”.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Refined Products” means gasoline, diesel fuel, jet fuel, asphalt and asphalt
products, and other refined products of crude oil.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

27



--------------------------------------------------------------------------------

“Registration Statement” means the Form S-1 Registration Statement File
No. 333-217976 initially filed by the Parent with the SEC on May 12, 2017, as
amended prior to the Effective Date.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning set forth in Section 8.10(a).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Parent or Borrower, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Parent, the Borrower, any Restricted Subsidiary or any DevCo or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any of its Subsidiaries or any option, warrant or other right to
acquire any such Equity Interests in the Parent, the Borrower, any Restricted
Subsidiary or any DevCo.

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary, including the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans plus such
Lender’s LC Exposure at such time plus such Lender’s Swingline Exposure at such
time.

“Rights of Way” has the meaning set forth in Section 7.16(b).

“Rolling Period” means (a) for the fiscal quarters ending on December 31, 2017,
March 31, 2018 and June 30, 2018, the period commencing on September 1, 2017 and
ending on the last day of such applicable fiscal quarter and (b) for the fiscal
quarter ending on September 30, 2018, and for each fiscal quarter thereafter,
the period of four (4) consecutive fiscal quarters ending on the last day of
such applicable fiscal quarter.

“S&P” means S&P Global Ratings and any successor thereto that is a nationally
recognized rating agency.

 

28



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Section 91.1011” has the meaning assigned to such term in the definition of
“Environmental Laws”.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, the Bank Products Providers and Secured Swap Parties, and
“Secured Party” means any of them individually.

“Secured Swap Agreements” means any Swap Agreement between the Parent, the
Borrower or any other Credit Party and any Person entered into prior to the
time, or during the time, that such Person or its Affiliate is a Lender
(including any Swap Agreement between such Person in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason (any such Person, a “Secured Swap Party”).

“Secured Swap Indebtedness” means Indebtedness of the type referred to in
clause (b) of the definition of Indebtedness.

“Secured Swap Party” has the meaning assigned to such term in the definition of
“Secured Swap Agreement”.

“Security Instruments” means the Guaranty and Security Agreement, each DevCo
Guaranty, the Intercreditor Agreement, each Control Agreement, mortgages, deeds
of trust, the DevCo Mortgages and other agreements, instruments or certificates
described or referred to in Exhibit E-1, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Parent, the Borrower, any other Guarantor, any DevCo or any other Person
(other than Secured Swap Agreements or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) as security for the payment or
performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Senior Notes” means any unsecured senior or senior subordinated Debt securities
(whether registered or privately placed) issued pursuant to a Senior Notes
Indenture.

“Senior Notes Indenture” means any indenture among the Parent, as issuer, the
subsidiary guarantors party thereto and the trustee named therein, pursuant to
which the Senior Notes are issued, as the same may be amended or supplemented in
accordance with Section 9.04(b).

“Statutory Reserve Rate” means, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of

 

29



--------------------------------------------------------------------------------

or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower and/or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Parent
(including the Borrower) and each DevCo, regardless of whether such DevCo
otherwise meets the criteria set forth in this definition.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries shall be
a Swap Agreement.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.08(a).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.08(a).

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

30



--------------------------------------------------------------------------------

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Restricted Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under ASC 815 and (b) accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not greater than sixty (60) days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments, (b) each Guarantor, the execution, delivery and performance by such
Guarantor of each Loan Document to which it is a party, the guaranteeing of the
Indebtedness and the other obligations under the Guaranty and Security Agreement
by such Guarantor and such Guarantor’s grant of the security interests and
provision of collateral under the Security Instruments, and the grant of Liens
by such Guarantor on Mortgaged Properties and other Properties pursuant to the
Security Instruments, (c) with respect to the Parent, the consummation of the
Parent IPO, and (d) with respect to each DevCo, the grant by such DevCo of Liens
on Mortgaged Properties pursuant to the Security Instruments and the execution
by such DevCo of the DevCo Guaranty.

“Transfer” means to sell, assign, convey or otherwise transfer Property,
provided that Transfer does not include the grant or creation of a Lien.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Unadjusted EBITDA” means, for any period, (a) EBITDA for such period (without
giving effect to the limitation on the amount of Material Project Add-Backs
contained in the proviso at the end of the first sentence of the definition of
“EBITDA”) minus (b) the aggregate amount of Material Project Add-Backs for such
period.

 

31



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Parent (a) designated as
such on Schedule 7.14, (b) which the Parent or the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.18, (c) that is a DevCo (but for only so long as such DevCo is not a
Wholly-Owned Subsidiary) or (d) that is a subsidiary of an Unrestricted
Subsidiary; provided that in no event may the Borrower be designated as an
Unrestricted Subsidiary.

“Wells Fargo” has the meaning set forth in the introductory paragraph.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent or one or
more of the Wholly-Owned Subsidiaries or are owned by the Parent and one or more
of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

32



--------------------------------------------------------------------------------

Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
Notwithstanding anything herein to the contrary, unless otherwise expressly
stated, for the purposes of calculating any of the ratios tested under
Section 9.01, and the components of each of such ratios, all Unrestricted
Subsidiaries, and their subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any cash dividends or distributions actually paid by any Unrestricted
Subsidiary or any of its subsidiaries to the Parent, the Borrower or any other
Restricted Subsidiary, which shall be deemed to be income to the Parent, the
Borrower or such other Restricted Subsidiary when actually received by it.

ARTICLE II

The Credits

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans (other than Swingline Loans which shall
be governed by Section 2.08) to the Borrower during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02    Loans and Borrowings.

(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

33



--------------------------------------------------------------------------------

(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d)    Notes. If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and, in the case of any Lender party hereto as of the date of this
Agreement, such Note shall be dated as of the date of this Agreement, or in the
case of any Lender that becomes a party hereto pursuant to an Assignment and
Assumption or an Additional Lender Certificate, such Note shall be dated as of
the effective date of such Assignment and Assumption or Additional Lender
Certificate, as applicable, payable to such Lender in a principal amount equal
to its Commitment as in effect on such date, and otherwise duly completed. In
the event that any Lender’s Commitment increases or decreases for any reason
(whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the Borrower
shall, upon request of such Lender, deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed, against return to the
Borrower of the Note so replaced. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or e-mail
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that no such notice shall
be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(e). Each such
telephonic or e-mail Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request in substantially the

 

34



--------------------------------------------------------------------------------

form of Exhibit B and signed by the Borrower. Each such telephonic/e-mail and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)    the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Interest Elections.

(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.04(a) shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or e-mail by the time that a Borrowing Request would be
required under Section 2.03 if the

 

35



--------------------------------------------------------------------------------

Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic or e-mail
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit C and signed by the
Borrower.

(c)    Information in Interest Election Requests. Each telephonic/e-mail and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05    Funding of Borrowings; Funding by Lenders.

(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00

 

36



--------------------------------------------------------------------------------

p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.08. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e)
shall be remitted by the Administrative Agent to the Issuing Bank. Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b)    Presumption of Funding by the Lenders. Except with respect to Swingline
Loans made pursuant to Section 2.08, unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.06    Termination, Reduction and Increase of Commitments.

(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Commitments
are terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

(b)    Optional Termination and Reduction of Commitments.

(i)    The Borrower may at any time terminate, or from time to time reduce, the
aggregate Commitments; provided that (A) each reduction of the aggregate
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000, and (B) the Borrower shall not terminate or reduce the
aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Revolving Credit
Exposures would exceed the total Commitments.

(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Commitments under Section 2.06(b)(i) at least
three

 

37



--------------------------------------------------------------------------------

Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction of the
Commitments shall be permanent and may not be reinstated. Each reduction of the
aggregate Commitments shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.

(c)    Optional Increase in Commitments.

(i)    Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower
may increase the Commitments then in effect by increasing the Commitments of a
Lender or by causing a Person that is acceptable to the Administrative Agent
that at such time is not a Lender to become a Lender (an “Additional Lender”).
Notwithstanding anything to the contrary contained in this Agreement, in no case
shall an Additional Lender be the Borrower or an Affiliate of a Borrower.

(ii)    Any increase in the Commitments shall be subject to the following
additional conditions:

(A)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the aggregate Commitments would exceed
$400,000,000;

(B)    no Default shall have occurred and be continuing on the effective date of
such increase;

(C)    on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(D)    no Lender’s Commitment may be increased without the consent of such
Lender;

(E)    the pro forma Consolidated Total Leverage Ratio as of the effective date
of such increase (calculated in a manner reasonably acceptable to the
Administrative Agent) does not exceed the applicable maximum ratio for the last
day of the fiscal quarter in which such increase occurs as set forth in
Section 9.01(a) assuming that, for purposes of calculating the Consolidated
Total Leverage Ratio as of such date, the Lenders have made Loans to the
Borrower in an aggregate amount equal to the amount of the aggregate Commitments
(including the amount of the increase in the Commitments on such date); and

(F)    if the Borrower elects to increase the Commitments by increasing the
Commitments of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent a certificate substantially in the form of Exhibit G
(an “Commitment Increase Certificate”); and

 

38



--------------------------------------------------------------------------------

(G)    if the Borrower elects to increase the Commitments by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit H (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500, and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Commitment, and otherwise duly completed and
(2) pay any applicable fees as may have been agreed to between the Borrower, the
Additional Lender and/or the Administrative Agent.

(iii)    Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Commitments shall
be increased as set forth therein, and (B) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Commitments.

(iv)    Upon its receipt of a duly completed Commitment Increase Certificate or
an Additional Lender Certificate, executed by the Borrower and the Lender or by
the Borrower and the Additional Lender party thereto, as applicable, the
processing and recording fee referred to in Section 2.06(c)(ii) and the
Administrative Questionnaire referred to in Section 2.06(c)(ii), if applicable,
the Administrative Agent shall accept such Commitment Increase Certificate or
Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv). No increase in the Commitments shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).

(v)    Upon any increase in the Commitments pursuant to this Section 2.06(c),
Annex I to this Agreement shall be deemed amended to reflect the Commitment of
each Lender (including any Additional Lender) as thereby increased and any
resulting changes in the Lenders’ Applicable Percentages.

Section 2.07    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Restricted Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this

 

39



--------------------------------------------------------------------------------

Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;

(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.07(c));

(iv)    specifying the amount of such Letter of Credit;

(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)    specifying the current total Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).

Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, (i) the LC Exposure shall not exceed the LC Commitment and (ii) the
total Revolving Credit Exposures shall not exceed the total Commitments.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

40



--------------------------------------------------------------------------------

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.07(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.07(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.07(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.07(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.07(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

41



--------------------------------------------------------------------------------

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.07(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
e-mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.07(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to

 

42



--------------------------------------------------------------------------------

but excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans. Interest accrued pursuant to this
Section 2.07(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.07(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.07(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent, the Borrower or any Subsidiary described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.07(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the

 

43



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

Section 2.08    Swingline Loans.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make loans to the Borrower (each such loan, a “Swingline Loan”)
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $10,000,000, or
(ii) the aggregate Revolving Credit Exposures exceeding the aggregate
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall
pay to the Administrative Agent, for the account of the Swingline Lender or each
Lender, as applicable, pursuant to Section 2.08(c), the outstanding aggregate
principal and accrued and unpaid interest under each Swingline Loan no later
than seven (7) Business Days following such Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow amounts under the subfacility for
Swingline Loans provided for in this Section 2.08, provided that, for the
avoidance of doubt, in no event may the Borrower continue or convert a Swingline
Loan.

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone or e-mail not later than 2:00 p.m., New York
City time, on the date of the proposed Swingline Loan (and, in the case of
telephonic notice, confirmed by hand delivery or e-mail). Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 5:00 p.m., New York City time, on the requested
date of such Swingline Loan. Each Swingline Borrowing shall be in an amount that
is an integral multiple of $250,000 and not less than $1,000,000.

 

44



--------------------------------------------------------------------------------

(c)    The Lenders shall participate in Swingline Loans according to their
respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders and shall distribute the payments received from the Borrower to
the Swingline Lender and the other Lenders as their interests appear with
respect to such Swingline Loans. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph. Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

Section 2.09    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, and any LC
Exposure or any Swingline Exposure exists at the time a Lender becomes a
Defaulting Lender, then:

(a)    all or any part of such LC Exposure or Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures does not exceed the total of all non-Defaulting
Lenders’ Commitments and (B) the conditions set forth in Section 6.02 are
satisfied at such time;

(b)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, within one
(1) Business Day following notice by the

 

45



--------------------------------------------------------------------------------

Administrative Agent cash collateralize such Defaulting Lender’s LC Exposure and
prepay such Defaulting Lender’s Swingline Exposure (in each case after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.07(j) for so long as such LC Exposure
is outstanding;

(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.09, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(d)    if the LC Exposure and Swingline Exposure of the non-Defaulting Lenders
is reallocated pursuant to this Section 2.09, then the fees payable to the
Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

(e)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.09, then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) under Section 3.05(a) and letter of credit fees payable
under Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Bank until such LC Exposure is cash collateralized
and/or reallocated.

If the Borrower, the Administrative Agent, the Swingline Lender and the Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.09(a)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.07(j), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner

 

46



--------------------------------------------------------------------------------

consistent with Section 2.09(a) (and any Defaulting Lender shall not participate
therein). Subject to Section 12.17, no reallocation hereunder shall constitute a
waiver or release of any claim by any party hereunder against a Defaulting
Lender arising from such Lender having become a Defaulting Lender.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.

Section 3.02    Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)    Swingline Loans. Each Swingline Loan shall bear interest on the unpaid
principal amount of such Swingline Loan at the Alternate Base Rate plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.

(d)    Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, then all Loans outstanding shall bear interest,
after as well as before judgment, at a rate per annum equal to two percent (2%)
plus the rate applicable to ABR Loans as provided in Section 3.02(a), but in no
event to exceed the Highest Lawful Rate.

(e)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iv) accrued interest on any Swingline Loan shall be payable on
the earlier of (x) the Termination Date and (y) seven (7) Business Days after
such Swingline Loan is made.

(f)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days

 

47



--------------------------------------------------------------------------------

elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04    Prepayments.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone or e-mail (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c)    Mandatory Prepayments.

(i)    If, after giving effect to any termination or reduction of the
Commitments pursuant to Section 2.06(b), the total Revolving Credit Exposures
exceeds the

 

48



--------------------------------------------------------------------------------

total Commitments, then the Borrower shall (A) prepay the Borrowings on the date
of such termination or reduction in an aggregate principal amount equal to such
excess, and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.07(j).

(ii)    The Borrower shall prepay the outstanding principal amount of Loans in
amounts equal to (A) one hundred percent (100%) of the aggregate Net Proceeds
from any Asset Disposition (other than any Asset Disposition by a DevCo) or
(B) the DevCo Ownership Percentage with respect to such DevCo of the aggregate
Net Proceeds from any Asset Disposition by a DevCo. Such prepayments shall be
made within one (1) Business Day after the date of receipt of the Net Proceeds
of any such Asset Disposition by such Credit Party and within three (3) Business
Days after the date of receipt of the Net Proceeds of any such Asset Disposition
by such DevCo; provided that so long as no Event of Default has occurred and is
continuing, no prepayments of aggregate Net Proceeds from Asset Dispositions
shall be required hereunder to the extent such Net Proceeds are used to acquire
other assets useful in the ordinary course of the business of the Credit Parties
or such DevCo, as applicable, within three hundred sixty (360) days after
receipt of such Net Proceeds by the Credit Parties or such DevCo, as applicable,
or such longer period of time as may be agreed to by Majority Lenders; provided,
however, that any portion of the Net Proceeds not actually reinvested within the
applicable time period shall be prepaid in accordance with this Section 3.04(c).
Notwithstanding the foregoing, there shall be no reinvestment period for any
Asset Disposition of the Equity Interests in any DevCo.

(iii)    Promptly following the issuance of any Debt by any Credit Party (other
than Debt permitted by Section 9.02 or otherwise consented to by Majority
Lenders), the Borrower shall prepay the Loans in an aggregate amount equal to
one hundred percent (100%) of the Net Proceeds received in respect of such Debt.
Nothing in this paragraph is intended to permit any Credit Party to incur Debt
other than as permitted under Section 9.02, and any such incurrence of Debt in
violation of Section 9.02 shall be a breach of this Agreement.

(iv)    The Borrower shall prepay the outstanding principal amount of Loans in
an amount equal to (A) one hundred percent (100%) of the aggregate Net Proceeds
from any Insurance and Condemnation Event received by any Credit Party and
(B) the DevCo Ownership Percentage with respect to such DevCo of the aggregate
Net Proceeds from any Insurance and Condemnation Event received by any DevCo.
Such prepayments shall be made within one (1) Business Day after the date of
receipt of Net Proceeds of any such Insurance and Condemnation Event by such
Credit Party and within three (3) Business Days after the date of receipt of Net
Proceeds of any such Insurance and Condemnation Event by such DevCo; provided
that, so long as no Event of Default has occurred and is continuing, no
prepayments of Net Proceeds from Insurance and Condemnation Events shall be
required hereunder to the extent such Net Proceeds are used to acquire other
assets useful in the ordinary course of the business of the Credit Parties or
such DevCo, as applicable, within three hundred sixty (360) days after receipt
of such Net Proceeds by the Credit Parties or such DevCo, as applicable, or such
longer period of time as may be agreed to by Majority Lenders; provided,
however, that any portion of the Net Proceeds not actually reinvested within the
applicable time period shall be prepaid in accordance with this Section 3.04(c).

 

49



--------------------------------------------------------------------------------

(v)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(vii)    If any prepayment is required to be made under Section 3.04(c)(ii)(B)
or Section 3.04(c)(iv)(B), the Borrower shall cause the applicable DevCo to make
a cash dividend to a Credit Party in an amount not less than the amount of such
required prepayment within three (3) Business Days after the applicable DevCo
receives the Net Proceeds required to be prepaid.

(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05    Fees.

(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case such fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). Solely for purposes of calculating the commitment fees pursuant to this
Section 3.05(a), Swingline Loans will not be deemed to be a utilization of the
Commitments.

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure (during the continuation of
an Event of Default, such participation fee shall increase by 2% per annum over
the then applicable rate), (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily

 

50



--------------------------------------------------------------------------------

amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)    Defaulting Lender Fees. Subject to Section 2.09, the Borrower shall not
be obligated to pay the Administrative Agent any Defaulting Lender’s ratable
share of the fees described in Section 3.05(a) and (b) for the period commencing
on the day such Defaulting Lender becomes a Defaulting Lender and continuing for
so long as such Lender continues to be a Defaulting Lender.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest
error. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

51



--------------------------------------------------------------------------------

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender (other
than, in the case of Swingline Loans, the Swingline Lender), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

52



--------------------------------------------------------------------------------

Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.07(d), Section 2.07(e), Section 2.08(c) or
Section 4.02, or otherwise hereunder, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. If at any time prior to the acceleration
or maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of an LC Disbursement while
one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowing(s) for
which such Defaulting Lender(s) shall have failed to fund its pro rata share
until such time as such Borrowing(s) are paid in full or each Lender (including
each Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding. After acceleration or maturity of the Loans, all principal will be
paid ratably as provided in Section 10.02(c).

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01    Increased Costs.

(a)    Eurodollar Changes in Law. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to

 

53



--------------------------------------------------------------------------------

such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c)    Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefore, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

54



--------------------------------------------------------------------------------

Section 5.03    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)    Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A written demand under this Section 5.03(c)
shall include a certificate of the Administrative Agent, a Lender or the Issuing
Bank specifying the amount and calculation of such payment or liability under
this Section 5.03 shall be delivered to the Borrower and shall be conclusive
absent manifest error.

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority,

 

55



--------------------------------------------------------------------------------

the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Withholding Agent, at the time or times reasonably requested by
the Withholding Agent, such properly completed and executed documentation
reasonably requested by the Withholding Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Withholding Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Withholding Agent as will enable the Withholding Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.03(f)(ii)(A) and
Section 5.03(f)(ii)(B) and Section 5.03(g) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in Section 7701(a)(30) of the
Code,

(A)    any Lender that is a “United States person” as defined in
Section 7701(a)(3) of the Code shall deliver to the Withholding Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Withholding
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

56



--------------------------------------------------------------------------------

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; and

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.

(g)    FATCA. If a payment made to a Lender under this Agreement would be
subject to United States federal withholding tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

57



--------------------------------------------------------------------------------

Section 5.04    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, if it becomes unlawful for any Lender or its applicable lending
office to make Eurodollar Loans, as described in Section 5.05, or while a Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent

Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

(a)    The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent, the Borrower, each Guarantor and each DevCo
setting forth (i) resolutions of its board of directors or other appropriate
governing body with respect to the authorization of the Parent, the Borrower,
such Guarantor or such DevCo to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Parent, the Borrower, such Guarantor or such
DevCo (A) who are authorized to sign the Loan Documents to which the Parent, the
Borrower, such Guarantor or such DevCo is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable organizational documents of the Parent, the Borrower, such Guarantor
and such DevCo, certified as being true and complete. The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Parent, the General Partner, the Borrower, each Guarantor and
each DevCo.

(d)    The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D, duly and properly
executed by a Responsible Officer and dated as of the date of Effective Date.

(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f)    To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to each Lender in a principal amount equal
to its Commitment dated as of the date hereof.

 

59



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty and Security
Agreement, the mortgages, the DevCo Mortgages and the other Security Instruments
described on Exhibit E-1. In connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall be reasonably satisfied
that the Liens under the Security Instruments will, upon the recording of the
Security Instruments, be first priority, perfected Liens on all Property
purported to be pledged as Collateral pursuant to the Security Instruments.

(h)    The Administrative Agent shall have received an opinion of (i) DLA Piper
LLP (US), special counsel to the Credit Parties and the DevCos, substantially in
a form and of substance reasonably acceptable to the Administrative Agent, and
(ii) local counsel in each of the following states: Montana, North Dakota and
any other jurisdictions requested by the Administrative Agent, substantially in
a form and of substance reasonably acceptable to the Administrative Agent.

(i)    The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties and DevCos are
carrying insurance in accordance with Section 7.12.

(j)    The Administrative Agent shall have received satisfactory title
information as the Administrative Agent may reasonably require with respect to
the status of title to the Midstream Properties of the Credit Parties and the
DevCos.

(k)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Midstream Properties of the Credit Parties and
the DevCos.

(l)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent and the Borrower certifying that the Credit
Parties and the DevCos have received all consents and approvals required by
Section 7.03.

(m)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

(n)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Parent,
the Borrower, the Restricted Subsidiaries and the DevCos for each of the
following jurisdictions: Delaware, North Dakota, Montana and any other
jurisdiction requested by the Administrative Agent; other than Liens permitted
by Section 9.03.

(o)    The Administrative Agent shall have reviewed and be satisfied with the
Parent’s and Restricted Subsidiaries’ capital structure and financing plan, and
shall have performed and be satisfied with such other due diligence regarding
the Parent, the Restricted Subsidiaries and their Properties as the
Administrative Agent may require.

(p)    The Administrative Agent and the Lenders shall have received, at least
twenty (20) Business Days prior to the Effective Date, and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including but not restricted to
the USA PATRIOT Act.

 

60



--------------------------------------------------------------------------------

(q)    No material litigation, arbitration or similar proceeding shall be
pending or threatened which calls into question the validity or enforceability
of this Agreement, the other Loan Documents or the Transactions.

(r)    The Parent IPO shall have been consummated in accordance with the
Registration Statement and the certificate of formation and other organizational
documents of the Parent, and the Administrative Agent shall have received
certified copies of any documentation related thereto that it has reasonably
requested.

(s)    None of the Credit Parties or the DevCos shall have any Debt for borrowed
money outstanding after giving effect to the Transactions.

(t)    The Administrative Agent shall have received, at least ten (10) Business
Days prior to the Effective Date, (i) a certificate of a Responsible Officer of
the Parent and the Borrower certifying as to a true, correct and complete list,
as of the date of such certificate, of all “Buildings” (as defined by the
applicable Flood Insurance Regulations) located on real property that is subject
to Liens created by the Security Instruments, (ii) a life of loan flood hazard
determination with respect to all such Buildings, (iii) if such real property is
located in a special flood hazard area, evidence of flood insurance in such
amounts as are acceptable to the Administrative Agent, and (iv) such other
certificates or notices reasonably required by the Administrative Agent to
facilitate compliance with Governmental Requirements, each in form and substance
reasonably satisfactory to the Administrative Agent (the items listed in the
foregoing clauses (i) through (iv), collectively, the “Flood Deliverables”).

(u)    The Administrative Agent shall have received a closing certificate of a
Responsible Officer of the Borrower, dated as of the Effective Date, confirming
on behalf of the Credit Parties and the DevCos that (i) the representations and
warranties of the Parent, the Borrower, the Restricted Subsidiaries and the
DevCos in this Agreement or any of the other Loan Documents, as applicable, are
true and correct, (ii) no Default or Event of Default then exists, and
(iii) since December 31, 2016, nothing has occurred which has had a Material
Adverse Effect.

(v)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 6.01 by and on behalf of the Parent, the Borrower, any Restricted
Subsidiary or any DevCo shall be in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. The obligations

 

61



--------------------------------------------------------------------------------

of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 2:00 p.m., New
York City time, on September 30, 2017 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time). The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

(c)    The representations and warranties of the Parent, the Borrower and the
Restricted Subsidiaries set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

(d)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.07(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent and the Borrower on the date thereof
as to the matters specified in Section 6.02(a) through (c).

 

62



--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

Section 7.01    Organization; Powers. Each of the Parent, the Borrower, each
Restricted Subsidiary and each DevCo is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, have all
requisite power and authority, and have all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

Section 7.02    Authority; Enforceability. The Transactions are within the
Parent’s, the Borrower’s, each Restricted Subsidiary’s and each DevCo’s
corporate, limited liability company or partnership, as applicable, powers and
have been duly authorized by all necessary corporate, limited liability company,
partnership and, if required, shareholder, member or partner action (including,
without limitation, any action required to be taken by any class of directors of
the Parent, the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which the Parent, the Borrower, each Restricted Subsidiary
and each DevCo is a party has been duly executed and delivered by such Person
and constitutes a legal, valid and binding obligation of the Parent, the
Borrower, such Restricted Subsidiary or such DevCo, as applicable, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of Equity
Interests or any class of directors, whether interested or disinterested, of the
Parent, the Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement, and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent, the Borrower, any Restricted Subsidiary
or any DevCos or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Parent, the Borrower, any Restricted Subsidiary or any DevCo or
their respective Properties, or give rise to a right thereunder to require any
payment to be made by the Parent, the Borrower,

 

63



--------------------------------------------------------------------------------

any Restricted Subsidiary or any DevCo, (d) will not result in the creation or
imposition of any Lien on any Property of the Parent, the Borrower, any
Restricted Subsidiary or any DevCo (other than the Liens created by the Loan
Documents and the Permitted OPNA Credit Facility Liens encumbering the Property
of the DevCos to the extent that such Property consists solely of Collateral).

Section 7.04    Financial Condition; No Material Adverse Change.

(a)    The Parent has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as
set forth in the Registration Statement. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its Consolidated Restricted
Subsidiaries and the DevCos as of such dates and for such periods in accordance
with GAAP.

(b)    Since December 31, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent, the Borrower, the Restricted
Subsidiaries and the DevCos has been conducted (whether by OPNA prior to the
Effective Date or by the Credit Parties after the Effective Date) only in the
ordinary course, in all material respects, consistent with past business
practices.

(c)    None of the Parent, the Borrower, the Restricted Subsidiaries or the
DevCos has on the date hereof any material Debt (including Disqualified Capital
Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are, in
the aggregate, material to the balance sheet and statements of income,
stockholders equity and cash flows of the Parent, the Borrower, the Restricted
Subsidiaries and the DevCos on a consolidated basis and are not reflected on
such balance sheets and statements of income, stockholders equity and cash flows
or otherwise permitted under Section 9.02.

Section 7.05    Litigation.

(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority, including the FERC or any equivalent state regulatory agency, pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent, the Borrower, any Restricted Subsidiary or any
Subsidiary (i) not fully covered by insurance (except for normal deductibles) as
to which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve any Loan
Document or the Transactions.

(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 7.06    Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a)    the Parent and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

(b)    the Parent and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and neither
the Parent or any of its Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied;

(c)    there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
threatened against the Parent or the Subsidiaries or any of their respective
Properties or as a result of any operations at the Properties;

(d)    none of the Properties of any Credit Party or any DevCo contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; or (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

(e)    there has been no Release or threatened Release, of Hazardous Materials
at, on, under or from any of Credit Party’s or DevCo’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties and
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;

(f)    neither the Parent nor the Subsidiaries has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Parent’s or the Subsidiaries’
Properties and there are no conditions or circumstances that would reasonably be
expected to result in the receipt of such written notice;

(g)    there has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent’s or the Subsidiaries’ Properties that would reasonably be
expected to form the basis for a claim for damages or compensation and there are
no conditions or circumstances that would reasonably be expected to result in
the receipt of notice regarding such exposure; and

 

65



--------------------------------------------------------------------------------

(h)    the Parent and the Subsidiaries have provided to Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Parent’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

Section 7.07    Compliance with the Laws and Agreements; No Defaults.

(a)    Each of the Parent, the Borrower, each Restricted Subsidiary and each
DevCo is in compliance with all Governmental Requirements applicable to it or
its Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b)    None of the Parent, the Borrower, each Restricted Subsidiary and each
DevCo is in default nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a default or would require the Parent, the Borrower, any
Restricted Subsidiary or any DevCo to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company Act. None of the Parent, the Borrower, any
Restricted Subsidiary or any DevCo is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 7.09    Taxes. Each of the Parent, the Borrower, each Restricted
Subsidiary and each DevCo has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent, the
Borrower, each Restricted Subsidiary and each DevCo, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Parent, the Borrower, each Restricted Subsidiary and each DevCo in respect of
Taxes and other governmental charges are, in the reasonable opinion of the
Parent and the Borrower, adequate. No Tax Lien has been filed and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

 

66



--------------------------------------------------------------------------------

Section 7.10    ERISA.

(a)    The Parent, the Borrower, each Restricted Subsidiary and each DevCo and
each ERISA Affiliate have complied in all material respects with ERISA and,
where applicable, the Code regarding each Plan.

(b)    Each Plan is, and has been, maintained in substantial compliance with its
terms, ERISA and, where applicable, the Code.

(c)    No act, omission or transaction has occurred which could result in
imposition on the Parent, the Borrower, any Restricted Subsidiary and any DevCo
or any ERISA Affiliate (whether directly or indirectly) of (i) either a civil
penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA
or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach
of fiduciary duty liability damages under section 409 of ERISA with civil
penalty or tax could reasonably be expected to result in a Material Adverse
Effect.

(d)    Full payment when due has been made of all amounts which the Parent, the
Borrower, any Restricted Subsidiary and any DevCo or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof.

(e)    None of the Parent, the Borrower, the Restricted Subsidiaries, the DevCos
nor any ERISA Affiliate sponsors, maintains, or contributes to an employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such Plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Parent, the Borrower, the
Restricted Subsidiaries, the DevCos or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f)    None of the Parent, the Borrower, the Restricted Subsidiaries, the DevCos
nor any ERISA Affiliate sponsors, maintains or contributes to, or has at any
time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

Section 7.11    Disclosure; No Material Misstatements. The Parent, the Borrower,
each Restricted Subsidiary and each DevCo have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of the Subsidiaries is subject, and except for
matters that could reasonably be expected to be known already by the Lenders,
all other matters known to them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of Parent, the Borrower, the Restricted Subsidiaries
and the DevCos to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the

 

67



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. There is no fact peculiar to
the Parent, the Borrower, any Restricted Subsidiary or any DevCo which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Parent, the Borrower, any Restricted Subsidiary and any
DevCo prior to, or on, the date hereof in connection with the transactions
contemplated hereby.

Section 7.12    Insurance. The Parent, the Borrower, each Restricted Subsidiary
and each DevCo have, and have caused all of their respective Subsidiaries to
have, (a) all insurance policies sufficient for the compliance by each of them
with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Parent, the Borrower, each Restricted
Subsidiary and each DevCo. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as lender loss payee with respect to
Property loss insurance. No Credit Party or DevCo owns any Building or material
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation), in either case subject to a mortgage lien of any Security
Instrument, for which such Credit Party or DevCo has not delivered to the
Administrative Agent evidence or confirmation reasonably satisfactory to the
Administrative Agent that (i) such Credit Party maintains flood insurance for
such Building or Manufactured (Mobile) Home that is acceptable to the
Administrative Agent or (ii) such Building or Manufactured (Mobile) Home is not
located in a special flood hazard area.

Section 7.13    Restriction on Liens. None of the Parent, the Borrower, any
Restricted Subsidiary or any DevCo is a party to any material agreement or
arrangement (other than Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent for
the benefit of the Secured Parties on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Parent
has no Subsidiaries and the Parent has no Foreign Subsidiaries. Each Subsidiary
(other than any DevCo) listed in Schedule 7.14 is a Restricted Subsidiary unless
specifically designated as an Unrestricted Subsidiary, each DevCo is an
Unrestricted Subsidiary, each Restricted Subsidiary on such schedule is
wholly-owned by the Parent or another Restricted Subsidiary, and 100% of the
Equity Interests in each DevCo is owned collectively directly or indirectly by
the Borrower and directly or indirectly by OAS. As of the Effective Date,
Schedule 7.14 sets forth each Person (other than a Subsidiary) in which the
Parent or a Restricted Subsidiary owns Equity Interests and the percentage of
all Equity Interests in such Person owned by the Parent or such Restricted
Subsidiary.

 

68



--------------------------------------------------------------------------------

Section 7.15    Location of Business and Offices. Each of the Parent’s and the
Borrower’s jurisdiction of organization is the State of Delaware; the name of
the Parent as listed in the public records of its jurisdiction of organization
is “Oasis Midstream Partners LP”; and the organizational identification number
of the Parent in its jurisdiction of organization is 5554152; the name of the
Borrower as listed in the public records of its jurisdiction of organization is
“OMP Operating LLC”; and the organizational identification number of the
Borrower in its jurisdiction of organization is 6404652 (or, in each case, as
set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01). The Parent’s and the
Borrower’s principal place of business and chief executive offices are located
at the address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(m) and Section 12.01(c)). Each Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

Section 7.16    Properties; Titles, Etc.

(a)    The Parent, the Borrower and the Restricted Subsidiaries have good and
valid title to, valid leasehold interests in, or valid easements, rights of way
or other property interests in all of their material real and personal Property
free and clear of all Liens except Liens permitted by Section 9.03. Each DevCo
has good and valid title to, valid leasehold interests in, or valid easements,
rights of way or other property interests in all of the Mortgaged Properties
owned by it free and clear of all Liens except Excepted Liens and Permitted OPNA
Credit Facility Liens.

(b)    The Gathering Systems are covered by valid and subsisting recorded fee
deeds, leases, easements, rights of way, servitudes, permits, licenses and other
instruments and agreements (collectively, “Rights of Way”) in favor of the
Parent, the Borrower, any other applicable Restricted Subsidiary or any
applicable DevCo (or their predecessors in interest), except where the failure
of the Gathering Systems to be so covered, individually or in the aggregate,
(i) does not interfere with the ordinary conduct of business of the Parent, the
Borrower, any Restricted Subsidiary or such DevCo, (ii) does not materially
detract from the value or the use of the portion of the Gathering Systems which
are not covered and (iii) could not reasonably be expected to have a Material
Adverse Effect.

(c)    The Rights of Way establish a contiguous and continuous right of way for
the Gathering Systems and grant the Parent, the Borrower, any applicable
Restricted Subsidiary or any applicable DevCo (or their predecessors in
interest) the right to construct, operate, and maintain the Gathering Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would inspect, operate, repair, and maintain similar
assets and in the same way as the Parent, the Borrower, any applicable
Restricted Subsidiary and any applicable DevCo have inspected, operated,
repaired, and maintained the Gathering Systems prior to the Effective Date;
provided, however, (i) some of the Rights of Way granted to the

 

69



--------------------------------------------------------------------------------

Parent, the Borrower, such applicable Restricted Subsidiary or such applicable
DevCo (or their predecessors in interest) by private parties and Governmental
Authorities are revocable at the right of the applicable grantor, (ii) some of
the Rights of Way cross properties that are subject to liens in favor of third
parties that have not been subordinated to the Rights of Way, and (iii) some
Rights of Way are subject to certain defects, limitations and restrictions;
provided, further, none of the limitations, defects, and restrictions described
in clauses (i), (ii) and (iii) above, individually or in the aggregate,
(A) interfere with the ordinary conduct of business of the Parent, the Borrower,
any Restricted Subsidiary or any DevCo, (B) materially detract from the value or
the use of the portion of the Gathering Systems which are covered or (C) could
reasonably be expected to have a Material Adverse Effect.

(d)    Each Processing Plant is or will be located on lands covered by fee
deeds, real property leases, or other instruments (collectively “Deeds”) in
favor of the Parent, the Borrower, any applicable Restricted Subsidiary or any
applicable DevCo (or their predecessors in interest) and their respective
successors and assigns. The Deeds grant the Parent, the Borrower, any applicable
Restricted Subsidiary or any applicable DevCo (or their predecessors in
interest) the right to construct, operate, and maintain such Processing Plant on
the land covered thereby in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets.

(e)    All Rights of Way and all Deeds necessary for the conduct of the business
of the Parent, the Borrower, the Restricted Subsidiaries and any applicable
DevCo are valid and subsisting, in full force and effect, and there exists no
breach, default or event or circumstance that, with the giving of notice or the
passage of time or both, would give rise to a default under any such Rights of
Way or Deeds that could reasonably be expected to have a Material Adverse
Effect. All rental and other payments due under any Rights of Way or Deeds by
the Parent, the Borrower, any Restricted Subsidiary or any DevCo (and their
predecessors in interest) have been duly paid in accordance with the terms
thereof, except to the extent that a failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f)    The rights and Properties presently owned, leased or licensed by the
Parent, the Borrower, any Restricted Subsidiary or any DevCo, including all
Rights of Way and Deeds, include all rights and Properties necessary to permit
the Parent, the Borrower, the Restricted Subsidiaries and DevCos to conduct
their businesses in all material respects in the same manner as such businesses
have been conducted prior to the date hereof.

(g)    Neither the businesses nor the Properties of the Parent, the Borrower,
the Restricted Subsidiaries or the DevCos is affected in any manner that could
reasonably be expected to have a Material Adverse Effect as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.

(h)    No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Parent, the Borrower, the Restricted Subsidiaries, and the
DevCos is contemplated with respect to all or any portion of the Midstream
Properties, except for that which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

(i)    No portion of the Midstream Properties has, since the date of this
Agreement, suffered any material damage by fire or other casualty loss except
that which has heretofore been repaired or replaced or is in the process of
being repaired or replaced, except for any such loss in respect of which the
Parent, the Borrower and the Restricted Subsidiaries are in compliance with
their obligations to make the prepayments required on account of a casualty loss
as and when required under Section 3.04(c).

(j)    The Parent, the Borrower or the Restricted Subsidiaries own, or are
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to their business, and the use thereof by the
Parent, the Borrower or any Restricted Subsidiary does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 7.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
offices, plants, gas processing plants, pipelines, improvements, fixtures,
equipment, and other Property owned, leased or used by the Parent, the Borrower,
any Restricted Subsidiary or any DevCo in the conduct of its business is
(a) being maintained in a state adequate to conduct normal operations, (b) in
good operating condition, subject to ordinary wear and tear, and routine
maintenance or repair, (c) sufficient for the operation of such business as
currently conducted, and (d) in conformity with all Governmental Requirements
relating thereto.

Section 7.18    Material Contracts. Schedule 7.18 hereto contains a complete
list, as of the Effective Date, of all Material Contracts, including all
amendments thereto. All such Material Contracts are in full force and effect on
the Effective Date. Neither the Parent, nor the Borrower nor any Restricted
Subsidiary is in breach under any Material Contract in any way that could
reasonably be expected to have a Material Adverse Effect, and to the knowledge
of the Parent and the Borrower, no other Person that is party thereto is in
breach under any Material Contract in any way that could reasonably be expected
to have a Material Adverse Effect. None of the Material Contracts prohibit the
transactions contemplated under the Loan Documents. Except as shown in
Schedule 7.18 hereto, each of the Material Contracts is currently in the name
of, or has been assigned to the Parent, the Borrower or a Restricted Subsidiary
(with the consent or acceptance of each other party thereto if and to the extent
that such consent or acceptance is required thereunder), and a security interest
in each of the Material Contracts may be granted to the Administrative Agent.
The Borrower has delivered to the Administrative Agent a complete and current
copy of each Material Contract existing on the Effective Date.

Section 7.19    Swap Agreements and Qualified ECP Guarantor. Schedule 7.19, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(g), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. The Parent and the
Borrower are each Qualified ECP Guarantors.

 

71



--------------------------------------------------------------------------------

Section 7.20    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to fund capital expenditure needs,
(b) to finance working capital needs, (c) for general company purposes
(including acquisitions of additional equity interests in the DevCos, dropdowns
by OAS to the Credit Parties and other permitted acquisitions), (d) to repay
Swingline Loans and (e) pay fees and expenses related to the Loan Documents. The
Parent, the Borrower, the Restricted Subsidiaries and the DevCos are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board. None of the Parent or the Borrower nor any of their respective
Subsidiaries will directly or indirectly use the proceeds from the Loans or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person subject to any applicable sanctions administered by
OFAC or in violation of the FCPA.

Section 7.21    Solvency. After giving effect to the transactions contemplated
hereby (including any Borrowing or the issuance, amendment, renewal or extension
of any Letter of Credit from time to time), (a) the aggregate assets (after
giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement), at a fair valuation,
of the Parent, the Borrower, the Guarantors and the DevCos, taken as a whole,
will exceed the aggregate Debt of the Parent, the Borrower, the Guarantors and
the DevCos on a consolidated basis, as the Debt becomes absolute and matures,
(b) each of the Parent, the Borrower, the Guarantors and the DevCos will not
have incurred or intended to incur, and will not believe that it will incur,
Debt beyond its ability to pay such Debt (after taking into account the timing
and amounts of cash to be received by each such Person and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) each of
the Parent, the Borrower, the Guarantors and the DevCos will not have (and will
have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.

Section 7.22    Foreign Corrupt Practices. None of the Parent or the Borrower
nor any of their respective Subsidiaries, nor any director, officer, agent,
employee or Affiliate of the Parent, or the Borrower or any of their respective
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such Persons of the FCPA, including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Parent and the Borrower, and
their respective Subsidiaries and their Affiliates have conducted their business
in material compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

72



--------------------------------------------------------------------------------

Section 7.23    OFAC. None of the Parent, the Borrower nor any of their
respective Subsidiaries, nor any director, officer, agent, employee or Affiliate
of the Parent or the Borrower or any of their respective Subsidiaries is
currently subject to any material sanctions administered by OFAC, and the Parent
and the Borrower will not directly or indirectly use the proceeds from the Loans
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently subject to any sanctions administered by
OFAC.

Section 7.24    FERC. To the extent, if any, that any portion of the Gathering
Systems is an interstate common carrier pipeline subject to the jurisdiction of
the FERC (an “Interstate Pipeline”):

(a)    The rates on file with the FERC with respect to such Interstate Pipeline
are just and reasonable pursuant to the Energy Policy Act, and to the knowledge
of the Parent and the Borrower, no provision of the tariff containing such rates
is unduly discriminatory or preferential.

(b)    Each Credit Party and DevCo is in compliance, in all material respects,
with all rules, regulations and orders of the FERC applicable to such Interstate
Pipeline.

(c)    As of the date of this Agreement, no Credit Party or DevCo is liable for
any refunds or interest thereon as a result of an order from the FERC.

(d)    Each applicable Credit Party’s or DevCo’s report, if any, on Form 6 filed
with the FERC complies as to form with all applicable legal requirements and
does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements therein not misleading.

(e)    Without limiting the generality of Section 7.07(a) of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by any Credit Party or any DevCo from the FERC
to construct, own, operate and maintain any such Interstate Pipeline or to
transport and/or distribute Refined Products on such Interstate Pipeline under
existing contracts and agreements as the Interstate Pipelines are presently
owned, operated and maintained.

Section 7.25    State Regulation. Each Credit Party and DevCo is in compliance,
in all material respects, with all rules, regulations and orders of all rules,
regulations and orders of any State agency with jurisdiction to regulate its
Midstream Properties, and as of the date of this Agreement, no Credit Party is
liable for any refunds or interest thereon as a result of an order from any such
State agency.

Section 7.26    Title to Refined Products. No Credit Party or DevCo has title to
any of the Refined Products which are transported and/or distributed through the
Gathering Systems, except pursuant to agreements under which the relevant Credit
Party or DevCo does not have any exposure to commodity price volatility as a
result of having title to such Refined Products.

 

73



--------------------------------------------------------------------------------

Section 7.27    Flood Insurance Related Matters. Except as set forth on
Schedule 7.27 as it may be supplemented from time to time by delivery of a
written notice to the Administrative Agent, no Mortgage encumbers improved real
property that contains Buildings or Manufactured (Mobile) Homes (as those terms
are defined in applicable Flood Insurance Regulations). The Credit Parties and
the DevCos have obtained flood insurance in accordance with Section 8.07 with
respect to each Building constituting Mortgaged Property that is located in a
special flood hazard area.

Section 7.28    EEA Financial Institutions. No Credit Party or DevCo is an EEA
Financial Institution.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each of the Parent and the Borrower covenants and agrees with the
Lenders that:

Section 8.01    Financial Statements; Other Information. The Parent and/or the
Borrower will furnish to the Administrative Agent and each Lender:

(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of operations, owners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Consolidated Subsidiaries and the DevCos on a consolidated
basis in accordance with GAAP consistently applied.

(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of operations, owners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its Consolidated
Subsidiaries and the DevCos on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

74



--------------------------------------------------------------------------------

(c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d)    Annual Budget. Within 120 days after January 1 of each year, an annual
operating budget for the Parent and the Restricted Subsidiaries for such year,
including the projected cash flow of the Parent and the Restricted Subsidiaries
and the assumptions used in calculating such projections, the projected Capital
Expenditures to be incurred by the Parent and the Restricted Subsidiaries, and
such other information as may be reasonably requested by the Administrative
Agent.

(e)    Quarterly Operating Reports. As soon as available, but in any event not
later than 60 days after the end of each fiscal quarter of Parent, a detailed
report of Capital Expenditures (which report shall include detail on Capital
Expenditures by Credit Parties and Capital Expenditures by DevCos, with the
detail on Capital Expenditures by DevCos including both the total amount of such
Capital Expenditures and the amount thereof funded through Investments in such
DevCos by Credit Parties), throughput volumes and other operational results for
such fiscal quarter of the Parent and the other Restricted Subsidiaries,
prepared on a monthly basis and otherwise in form and substance reasonably
acceptable to the Administrative Agent.

(f)    Certificate of Financial Officer – Consolidating Information. At any
time, all of the Consolidated Subsidiaries of the Parent are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Parent.

(g)    Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such quarter,
a true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.19, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(h)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

75



--------------------------------------------------------------------------------

(i)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent the Borrower or any Restricted
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Parent , the Borrower or any such
Restricted Subsidiary, and a copy of any response by the Parent, the Borrower or
any such Restricted Subsidiary, or the board of directors or other appropriate
governing body of the Parent, the Borrower or any such Restricted Subsidiary, to
such letter or report.

(j)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, the Borrower or any
Restricted Subsidiary with the SEC, or with any national securities exchange, or
distributed by any such Person to its shareholders generally, as the case may
be.

(k)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(l)    Notice of Material Insurance and Condemnation Events and Material Asset
Dispositions. Promptly after the occurrence of any Insurance and Condemnation
Event or Asset Disposition, in either case involving Net Proceeds in an
aggregate amount in excess of $5,000,000, notice of such Insurance and
Condemnation Event or Asset Disposition that reasonably describes such Insurance
and Condemnation Event or Asset Disposition, as applicable.

(m)    Information Regarding Borrower and Guarantors. Prompt written notice of
(and in any event at least twenty (20) days prior thereto) any change (i) in the
Borrower’s or any Guarantor’s or any DevCo’s corporate name or in any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties, (ii) in the location of the Borrower or any Guarantor’s or
any DevCo’s chief executive office or principal place of business, (iii) in the
Borrower’s or any Guarantor’s or any DevCo’s identity or corporate structure or
in the jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower’s or any Guarantor’s or any DevCo’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Borrower’s or any Guarantor’s or any DevCo’s
federal taxpayer identification number.

(n)    Notice of Certain Changes. Promptly, but in no event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws or any
other organic document of the Parent, the Borrower, any Restricted Subsidiary or
DevCo.

 

76



--------------------------------------------------------------------------------

(o)    Notice of Swap Agreement Modifications. Prompt written notice of any
amendment to or other modification of any Swap Agreement or the terms thereof
since the delivery of the last certificate pursuant to Section 8.01(g)
(including a summary of the terms of such amendment or modification and the net
mark-to-market value therefor).

(p)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Parent, the Borrower, any Restricted Subsidiary or any DevCo
(including, without limitation, any Plan and any reports or other information
required to be filed with respect thereto under the Code or under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

(q)    Regulatory Notices. Promptly, but in any event within five (5) Business
Days after receipt thereof by any Credit Party or DevCo, a copy of any form of
notice, summons, citation, proceeding or order received from the FERC asserting
jurisdiction over any material portion of the Gathering Systems.

(r)    Issuance of Senior Notes and Permitted Refinancing Debt. In the event the
Parent decides to issue Senior Notes or any Permitted Refinancing Debt as
contemplated by Section 9.02(i), three (3) Business Days prior written notice of
such offering therefor, the amount thereof and the anticipated date of closing
and a copy of the preliminary offering memorandum (if any) and the final
offering memorandum (if any) and any other material documents relating to such
offering of Senior Notes or such Permitted Refinancing Debt and whether such
issuance of Debt is intended to Redeem any Senior Notes.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (j) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s public website; or (ii) on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Section 8.02    Notices of Material Events. The Parent and/or the Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a)    the occurrence of any Default;

 

77



--------------------------------------------------------------------------------

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent, the Borrower, any
Restricted Subsidiary or any DevCo or any Affiliate of the foregoing not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case could
reasonably be expected to result in liability in excess of $2,500,000, not fully
covered by insurance, subject to normal deductibles;

(c)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority that (i) constitutes a material adverse claim against, or
asserts a material cloud upon the Borrower’s, any Guarantor’s or any DevCo’s
title to, any material Mortgaged Property or other Collateral pledged pursuant
to the Security Instruments or (ii) otherwise attacks the validity or the
priority of the Administrative Agent’s Liens in any material Mortgaged Property
or other Collateral pledged pursuant to the Security Instruments, or of the
Security Instruments under which such Mortgaged Property or other Collateral is
mortgaged or pledged; and

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03    Existence; Conduct of Business. The Parent and the Borrower
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Midstream Properties are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04    Payment of Obligations. The Parent and the Borrower will, and
will cause each Restricted Subsidiary and each DevCo to, pay its obligations,
including Tax liabilities of each such Person before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Person has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of such Person.

Section 8.05    Performance of Obligations under Loan Documents. The Parent and
the Borrower will pay the Notes according to the reading, tenor and effect
thereof, and the Parent and the Borrower will, and will cause each Restricted
Subsidiary to, do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

78



--------------------------------------------------------------------------------

Section 8.06    Operation and Maintenance of Properties. The Parent and the
Borrower, at their own expense, will, and will cause each Restricted Subsidiary
and DevCo to:

(a)    operate its Midstream Properties and other material Properties or cause
such Midstream and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority, except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

(b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Midstream Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(c)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Midstream Properties and other
material Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(d)    maintain or cause the maintenance of the interests and rights (i) which
are necessary to maintain the Rights of Way for the Gathering Systems and to
maintain the other Midstream Properties, and (ii) which individually or in the
aggregate, could, if not maintained, reasonably be expected to have a Material
Adverse Effect.

(e)    subject to Excepted Liens, maintain the Gathering Systems within the
confines of the Rights of Way without material encroachment upon any adjoining
property and maintain the Processing Plants within the boundaries of the Deeds
and without material encroachment upon any adjoining property.

(f)    maintain such rights of ingress and egress necessary to permit the Credit
Parties and DevCos, as applicable, to inspect, operate, repair, and maintain the
Gathering Systems and the other Midstream Properties to the extent that failure
to maintain such rights, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and provided that the Credit Parties
may hire third parties to perform these functions.

(g)    maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in this Section 8.06 in full force
and effect in accordance with their terms, timely make any payments due
thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to pay or default that
could not reasonably, individually or in the aggregate, be expected to cause a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(h)    to the extent the Parent, the Borrower, any Restricted Subsidiary or any
DevCo is not the operator of any Property, the Borrower shall use commercially
reasonable efforts to cause the operator to comply with this Section 8.06, but
failure of the operator so to comply will not constitute a Default or an Event
of Default hereunder.

Section 8.07    Insurance. The Parent and the Borrower will, and will cause each
of the Restricted Subsidiaries and the DevCos to, maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and/or “lender
loss payees” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent. With respect to
each portion of the real Property (other than pipelines) of the Parent, the
Borrower, any other Credit Party or any DevCo on which any Building is located,
the Parent and the Borrower will, and will cause each other Credit Party and
DevCo to, obtain flood insurance in such total amount as the applicable Flood
Insurance Regulations may require, if at any time such “Building” is located on
any such real Property in a special flood hazard area, and otherwise comply with
Flood Insurance Regulations.

Section 8.08    Books and Records; Inspection Rights. The Parent and the
Borrower will, and will cause each Restricted Subsidiary and DevCo to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Parent and the Borrower will, and will cause each Restricted
Subsidiary and DevCo to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 8.09    Compliance with Laws. The Parent and the Borrower will, and will
cause each Restricted Subsidiary and DevCo to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 8.10    Environmental Matters.

(a)    The Parent and the Borrower shall at their sole expense: (i) comply, and
shall cause its Properties and operations and each Subsidiary and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste,

 

80



--------------------------------------------------------------------------------

hazardous substance, or solid waste on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties or any other Property to the extent
caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Parent, the
Borrower’s or the Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws and industry practice because of
or in connection with the actual or suspected past, present or future disposal
or other release of any oil, oil and gas waste, hazardous substance or solid
waste on, under, about or from any of the Parent’s, the Borrower’s or the
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such policies of environmental audit and compliance as may be
necessary to determine and assure that the Borrower’s and the Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

(b)    The Parent and the Borrower will promptly, but in no event later than
five days after the Parent’s or the Borrower’s knowledge of the occurrence of a
triggering event, notify the Administrative Agent and the Lenders in writing of
any threatened action, investigation or inquiry by any Governmental Authority or
any threatened demand or lawsuit by any landowner or other third party against
the Parent, the Borrower or the Subsidiaries or their Properties of which the
Parent or the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Parent or the Borrower
reasonably anticipates that such action will result in liability (whether
individually or in the aggregate) in excess of $5,000,000, not fully covered by
insurance, subject to normal deductibles.

(c)    In connection with any acquisition by any Credit Party of any Midstream
Property, other than an acquisition of additional interests in Midstream
Properties in which the Parent or any Subsidiary previously held an interest, to
the extent the Parent or such Subsidiary obtains or is provided with same, the
Parent and the Borrower will, and will cause each other Subsidiary to, promptly
following the Parent’s or such Subsidiary’s obtaining or being provided with the
same, deliver to the Administrative Agent such final and non-privileged material
environmental reports of such Midstream Properties as are reasonably requested
by the Administrative Agent.

 

81



--------------------------------------------------------------------------------

Section 8.11    Further Assurances.

(a)    The Parent and the Borrower at their sole expense will, and will cause
each Restricted Subsidiary and each DevCo to, promptly execute and deliver to
the Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Parent, the Borrower or any Restricted Subsidiary or DevCo, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the Collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b)    Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral without the signature of
the Parent, the Borrower or any other Guarantor or any DevCo where permitted by
law. A carbon, photographic or other reproduction of the Security Instruments or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. The Parent and the
Borrower acknowledge and agree that any such financing statement may describe
the Collateral as “all assets” of the applicable Credit Party or the DevCo or
words of similar effect as may be required by the Administrative Agent.

Section 8.12    Compliance with Agreements. The Parent and the Borrower will,
and will cause each other Restricted Subsidiary and DevCo to, comply with all
agreements, contracts and instruments binding on it or affecting their
Properties or business, including the Material Contracts, except to the extent
that such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

Section 8.13    Title Information; Flood Deliverables.

(a)    If the Parent, the Borrower, any other Credit Party or any DevCo acquires
any material (as reasonably determined by the Administrative Agent) Midstream
Properties, (including as a result of the acquisition of any Equity Interests in
any Person owning any such Midstream Properties that is a DevCo or required to
become a Guarantor hereunder), the Parent or the Borrower shall, or shall cause
such other Credit Party or DevCo to, concurrently with its delivery of
additional Security Instruments pursuant to Section 8.14(a), provide to the
Administrative Agent, with respect to such Midstream Properties, reasonable
title information such that the Administrative Agent shall have such title
information for the Midstream Properties of Parent, the Borrower, the other
Credit Parties and each DevCo that is satisfactory to it in all respects in its
reasonable exercise of its credit judgment as a senior secured lender. The
Borrower shall, within thirty (30) days of notice from the Administrative Agent
(or such longer period as the Administrative Agent may agree in its sole
discretion) objecting to material title defects or exceptions that exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted

 

82



--------------------------------------------------------------------------------

by Section 9.03 raised by such information, or (ii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on the Midstream Properties of the Parent, the Borrower, the other Credit
Parties and each DevCo.

(b)    The Parent or the Borrower shall, or shall cause such other Credit Party
or DevCo to, in connection with but reasonably prior to its delivery of
additional Security Instruments pursuant to Section 8.14(a), provide to the
Administrative Agent the applicable Flood Deliverables with respect to any real
property that will be subject to such additional Security Instruments.

Section 8.14    Additional Collateral; Additional Guarantors.

(a)    (i) Within thirty (30) days (or such longer period not to exceed ninety
(90) days as the Administrative Agent may agree in its sole discretion) after
(A) the consummation by any Credit Party of a Material Acquisition (other than
any acquisition of Equity Interests in a DevCo) and (B) each semi-annual period
ending on June 30 or December 31, beginning with the period beginning on the
date hereof and ending on December 31, 2017, and (ii) on the closing date of any
Permitted Acquisition, the Borrower shall cause the Credit Parties and any
applicable DevCo to provide to the Administrative Agent, without duplication,
copies of all recorded Deeds and/or Rights of Way with respect to its Midstream
Properties that have been received or otherwise acquired by any Credit Party or
DevCo (including any Midstream Properties owned by any Person that is a DevCo or
is required to become a Guarantor hereunder in which Equity Interests were
acquired) as a result of such Material Acquisition or during such period, as
applicable, and to execute and deliver mortgages or other applicable Security
Instruments on such Midstream Properties, Deeds and/or Rights of Way in favor of
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent. In connection with the foregoing, to the extent reasonably
requested by the Administrative Agent, the Borrower shall deliver, or shall
cause to be delivered, (x) title and extended coverage insurance covering real
property subject to the additional Security Instruments in an amount equal to
the purchase price of such interest in real property (or such other amount as
shall be reasonably specified by the Administrative Agent) as well as a current
ALTA survey thereof, together with a surveyor’s certificate, (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Security Instruments, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and (z) legal
opinions, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(b)    The Parent and the Borrower shall promptly cause each Material
Subsidiary, and any other Restricted Subsidiary that guarantees any Debt of any
other Credit Party, to guarantee the Indebtedness pursuant to the Guaranty and
Security Agreement; provided that the foregoing shall not apply to any DevCo
until such time that the DevCo is a Wholly-Owned Subsidiary. In connection with
any such guaranty, the Parent and the Borrower shall (i) cause such Domestic
Subsidiary to execute and deliver the Guaranty and Security Agreement or a
supplement thereto, as applicable, (ii) cause the Credit Party that owns Equity
Interests in such Domestic Subsidiary to pledge all of the Equity Interests of
such new Domestic Subsidiary

 

83



--------------------------------------------------------------------------------

pursuant to the Guaranty and Security Agreement (including, without limitation,
delivery (if applicable) of original certificates evidencing the Equity
Interests of such Domestic Subsidiary, together with an appropriate undated
stock powers for each certificate duly executed in blank by the registered owner
thereof) and (iii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

(c)    The Parent and the Borrower will in connection with any deposit account
and/or any securities account (other than an Excluded Account for so long as it
is an Excluded Account) established, held or maintained by a Credit Party after
the Effective Date, cause such deposit account and/or securities account (other
than an Excluded Account for so long as it is an Excluded Account) to be subject
to a Control Agreement prior to depositing any funds or other Property therein
or prior to such deposit account or securities account ceasing to become an
Excluded Account and at all times thereafter.

(d)    The Parent and the Borrower shall promptly cause each DevCo to guarantee
the Indebtedness pursuant to the DevCo Guaranty. In connection with any such
guaranty, the Parent and the Borrower shall (i) cause such DevCo to execute and
deliver a DevCo Mortgage, (ii) cause the Credit Party that owns Equity Interests
in such Domestic Subsidiary to pledge all of the Equity Interests of each DevCo
pursuant to the Guaranty and Security Agreement (including, without limitation,
delivery (if applicable) of original certificates evidencing the Equity
Interests of such DevCo, together with an appropriate undated stock powers for
each certificate duly executed in blank by the registered owner thereof) and
(iii) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.
Upon the date that a DevCo becomes a Wholly-Owned Subsidiary, (x) the Borrower
shall immediately cause such DevCo to execute a joinder and/or supplement to the
Guaranty and Security Agreement, which shall supersede and replace the DevCo
Guaranty executed by such DevCo and (y) such Wholly-Owned Subsidiary shall be
deemed to be a Credit Party (and not a DevCo) under the Loan Documents.

Section 8.15    ERISA Compliance. The Parent and the Borrower will promptly
furnish and will cause Restricted Subsidiaries and DevCos and any ERISA
Affiliate to promptly furnish to the Administrative Agent (a) promptly after the
filing thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Plan or any
trust created thereunder, and (b) immediately upon becoming aware of the
occurrence of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Parent, the Borrower, the Restricted Subsidiary or the DevCo or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action
such Person is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

 

84



--------------------------------------------------------------------------------

Section 8.16    Unrestricted Subsidiaries. The Parent and the Borrower:

(a)    will cause the management, business and affairs of each of the Parent and
the Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Parent, the Borrower and the
other Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Parent and the Restricted Subsidiaries.

(b)    will not, and will not permit any of the other Restricted Subsidiaries
to, incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries.

(c)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Debt of, the Parent, the Borrower or any other Restricted Subsidiary.

Section 8.17    DevCo Guaranty. Each of the Parent and the Borrower shall cause
each DevCo to comply with the covenants contained in the DevCo Guaranty.

Section 8.18    Commodity Exchange Act Keepwell Provisions. Each of the Parent
and the Borrower, to the extent that it is a Qualified ECP Guarantor, hereby
guarantees the payment and performance of all Indebtedness of each Credit Party
(other than itself) and absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Credit Party (other than itself) in order for such Credit Party to honor
its obligations under the Guaranty and Security Agreement including obligations
with respect to Swap Agreements (provided, however, that the Parent and the
Borrower, to the extent each is a Qualified ECP Guarantor, shall only be liable
under this Section 8.18 for the maximum amount of such liability that can be
hereby incurred (a) without rendering its obligations under this Section 8.18,
or otherwise under this Agreement or any Loan Document, as it relates to such
other Credit Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount and
(b) without rendering such Credit Party liable for amounts to creditors, other
than the Secured Parties, that such Credit Party would not otherwise have made
available to such creditors if this Section 8.18 was not in effect). The
obligations of the Parent and the Borrower, to the extent each is a Qualified
ECP Guarantor, under this Section 8.18 shall remain in full force and effect
until all Indebtedness is paid in full to the Lenders, the Administrative Agent
and all other Secured Parties, and all of the Lenders’ Commitments are
terminated. Each of the Parent and the Borrower that is a Qualified ECP
Guarantor intends that this Section 8.18 constitute, and this Section 8.18 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

Section 8.19    Ownership of DevCo Equity Interests. The Parent and the Borrower
(a) shall cause 100% of the Equity Interests in each DevCo to be owned
collectively (i) directly or indirectly by the Borrower and (ii) directly or
indirectly by OAS and (b) shall not permit any other Person to own any Equity
Interest in any DevCo.

 

85



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each of the Parent and the Borrower covenants and agrees with the
Lenders that:

Section 9.01    Financial Covenants.

(a)    Consolidated Total Leverage Ratio.

(i)    The Parent and the Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending December 31, 2017, and
prior to Covenant Changeover Date, the Consolidated Total Leverage Ratio to be
greater than:

(A)    for the last day of any fiscal quarter during an Acquisition Period, 5.00
to 1.00; or

(B)    for the last day of any other fiscal quarter, 4.50 to 1.00.

(ii)    The Parent and the Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter during which the Covenant
Changeover Date occurs, the Consolidated Total Leverage Ratio to be greater than
5.25 to 1.00.

(b)    Consolidated Senior Secured Leverage Ratio. The Parent and the Borrower
will not permit, as of the last day of any fiscal quarter commencing with the
fiscal quarter during which the Covenant Changeover Date occurs, the
Consolidated Senior Secured Leverage Ratio to be greater than 3.75 to 1.00.

(c)    Interest Coverage Ratio. The Parent and the Borrower will not permit
(i) as of the last day of any fiscal quarter ending prior to the Covenant
Changeover Date, commencing with the fiscal quarter ending December 31, 2017,
the Consolidated Interest Coverage Ratio to be less than 3.00 to 1.00 and
(ii) as of the last day of any fiscal quarter ending after the Covenant
Changeover Date, the Consolidated Interest Coverage Ratio to be less than 2.50
to 1.00.

Section 9.02    Debt. The Parent and the Borrower will not, and will not permit
any of the Restricted Subsidiaries to, incur, create, assume or suffer to exist
any Debt, except:

(a)    the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b)    Debt of the Parent, the Borrower and the Restricted Subsidiaries existing
on the date hereof that is reflected in the Financial Statements.

 

86



--------------------------------------------------------------------------------

(c)    accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

(d)    Debt under Capital Leases not to exceed $25,000,000.

(e)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Midstream Properties.

(f)    intercompany Debt between the Parent, the Borrower and any Guarantor or
between Guarantors to the extent permitted by Section 9.05(g); provided that
(i) such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Parent, the Borrower or one of the Restricted
Subsidiaries, (ii) any such Debt owed by the Parent, the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Guaranty and
Security Agreement and (iii) any such Debt shall not have any scheduled
amortization prior to March 25, 2018.

(g)    endorsements of negotiable instruments for collection in the ordinary
course of business.

(h)    other Debt not to exceed $25,000,000 in the aggregate at any one time
outstanding.

(i)    unsecured Senior Notes of the Parent and any guarantees thereof and any
unsecured Permitted Refinancing Debt and any guarantees thereof; provided that
(i) the Borrower shall have complied with Section 8.01(r), (ii) at the time of
incurring such Senior Notes or Permitted Refinancing Debt (A) no Default has
occurred and is then continuing and (B) no Default would result from the
incurrence of such Senior Notes or Permitted Refinancing Debt, as applicable,
after giving effect on a pro forma basis to the incurrence of such Senior Notes
or Permitted Refinancing Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence, if any), (iii) the Parent and the Borrower are in
pro forma compliance with the financial covenants contained in Section 9.01
after giving effect to the issuance of such Senior Notes, (iv) such Senior Notes
or Permitted Refinancing Debt, as applicable, do not have any scheduled
principal amortization prior to the date which is one year after the Maturity
Date, (v) such Senior Notes or Permitted Refinancing Debt does not mature sooner
than the date which is one year after the Maturity Date, (vi) such Senior Notes
or Permitted Refinancing Debt and any guarantees thereof are on terms, taken as
a whole, at least as favorable to the Borrower and the Guarantors as market
terms for issuers of similar size and credit quality given the then prevailing
market conditions as determined by the Administrative Agent and (vii) such
Senior Notes or Permitted Refinancing Debt do not have any mandatory prepayment
or redemption provisions (other than customary change of control or asset sale
tender offer provisions) which would require a mandatory prepayment or
redemption in priority to the Indebtedness.

 

87



--------------------------------------------------------------------------------

Section 9.03    Liens. The Parent and the Borrower will not, and will not permit
any of their respective Subsidiaries to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

(a)    Liens securing the payment of any Indebtedness.

(b)    Excepted Liens.

(c)    Liens securing Capital Leases permitted by Section 9.02(d) but only on
the Property under lease.

(d)    Liens securing intercompany Debt under Section 9.02(f), provided that
such Liens are subordinated on terms satisfactory to the Administrative Agent
and the Majority Lenders.

(e)    Liens on Property not constituting Collateral for the Indebtedness and
not otherwise permitted by the foregoing clauses of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $2,500,000 at any time.

Section 9.04    Dividends, Distributions and Redemptions; Repayment of Senior
Notes and Amendment to Terms of Senior Notes.

(a)    Restricted Payments. The Parent and the Borrower will not, and will not
permit any Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital or make any
distribution of its Property to its Equity Interest holders, except (i) any
Credit Party may make Restricted Payments to any other Credit Party, (ii) the
Parent may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock), (iii) Restricted Subsidiaries of the Parent may
declare and pay dividends ratably with respect to their Equity Interests,
(iv) the Parent may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries, (v) the Parent and the Borrower may make payments
to former employees in connection with the termination of such former employee’s
employment in an aggregate amount not to exceed $250,000 in any calendar year
for the purpose of repurchasing Equity Interests in any member of the Parent or
the Borrower, as applicable, issued to such former employee pursuant to stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries, and (vi) the Parent may declare and make quarterly cash
distributions or dividends to the holders of the Equity Interests in the Parent
and the Parent may redeem or repurchase its Equity Interests, to the extent such
distributions, dividends, redemptions and repurchases, when taken together with
all other distributions, dividends redemptions and repurchases made pursuant to
this subsection (a)(vi) since the Effective Date, do not exceed, in the
aggregate, the Parent’s “Operating Surplus” (as defined in the Parent
Partnership Agreement) as of the end of the immediately preceding fiscal quarter
of the Parent and are made in accordance with the Parent Partnership Agreement,
provided, that at the time each such distribution, dividend, redemption or
repurchase is made, no Default or Event of Default exists or would occur upon
the making thereof. The Parent and the Borrower will not permit any DevCo to
make Restricted Payments unless such Restricted Payments are made ratably with
respect to such DevCo’s Equity Interests.

 

88



--------------------------------------------------------------------------------

(b)    Repayment of Senior Notes and Permitted Refinancing Debt; Amendment to
Terms of Senior Notes and Permitted Refinancing Debt. The Parent and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
prior to the date that is ninety-one (91) days after the Maturity Date:
(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Senior Notes or nay Permitted Refinancing Debt; provided that (A) the Parent may
Redeem the Senior Notes or Permitted Refinancing Debt in one or more
transactions in an aggregate amount not to exceed the net cash proceeds of any
sale of Equity Interests (other than Disqualified Capital Stock) of the Parent
to the extent that (1) such Redemption is consummated within ninety (90) days of
the consummation of such sale of Equity Interest and (2) after giving pro forma
effect to such Redemption, no Default or Event of Default shall have occurred
and be continuing, and (B) the Parent may Redeem the Senior Notes or Permitted
Refinancing Debt with the proceeds of any Permitted Refinancing Debt
substantially concurrently with the incurrence of such Permitted Refinancing
Debt, or (ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Notes Indenture or the terms of any Permitted
Refinancing Debt and the agreements governing any Permitted Refinancing Debt if
(A) the effect thereof would be to shorten its maturity or average life or
increase the amount of any payment of principal thereof or increase the rate or
shorten any period for payment of interest thereon or (B) such action requires
the payment of a consent fee (howsoever described), provided that the foregoing
shall not prohibit the execution of supplemental indentures associated with the
incurrence of additional Senior Notes or Permitted Refinancing Debt to the
extent permitted by Section 9.02(i) or the execution of supplemental indentures
to add guarantors if required by the terms of any Senior Notes Indenture or any
agreement governing any Permitted Refinancing Debt provided such Person complies
with Section 8.14(b) or (C) with respect to Senior Notes or Permitted
Refinancing Debt that are subordinated to the Indebtedness or any other Debt,
designate any Debt (other than obligations of the Borrower and the Subsidiaries
pursuant to the Loan Documents) as “Specified Senior Indebtedness” or “Specified
Guarantor Senior Indebtedness” or give any such other Debt any other similar
designation for the purposes of any Senior Notes Indenture or any agreement
governing any Permitted Refinancing Debt that are subordinated to the
Indebtedness or any other Debt.

Section 9.05    Investments, Loans and Advances. The Parent and the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

(a)    Investments made prior to the Effective Date reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05.

(b)    accounts receivable arising in the ordinary course of business.

(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

89



--------------------------------------------------------------------------------

(d)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s.

(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).

(f)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g)    Investment made by any Credit Party in or to any other Credit Party.

(h)    subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or a
Subsidiary with others in the ordinary course of business; provided that (i) any
such venture is engaged exclusively in activities described in Section 9.06(a)
through (f), (ii) the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $10,000,000.

(i)    loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any Subsidiary, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $500,000 in the aggregate at any time.

(j)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(j) exceeds $1,000,000.

(k)    Permitted Acquisitions; provided that the Credit Parties shall comply in
all respects with Section 8.14.

(l)    Investments made by any Credit Party in any DevCo (other than any
Investment in the form of the purchase of Equity Interests in such DevCo from
OAS or one of its subsidiaries); provided that (i) no Event of Default exists or
results therefrom, (ii) such Investments shall be made solely for the purposes
of funding Capital Expenditures of such DevCo which expenditures the Borrower
reasonably expects to be made within 60 days

 

90



--------------------------------------------------------------------------------

following the date of such Investment, and (iii) the amount of any such
Investment shall not exceed, at the time made, the product of (A) the DevCo
Ownership Percentage with respect to such DevCo as of the date of such
Investment multiplied by (B) the total amount of such Capital Expenditures
described in the foregoing clause (ii).

(m)    other Investments not to exceed in the aggregate at any time the greater
of (i) $25,000,000 and (ii) 10% of Consolidated Net Tangible Assets.

(n)    guarantees of Debt permitted by Section 9.02(a) or (i).

(o)    to the extent constituting an Investment, Swap Agreements permitted under
Section 9.17 and guarantees thereof.

Section 9.06    Nature of Business; International Operations. The Parent and the
Borrower will not, and will not permit any Restricted Subsidiary or DevCo to,
engage (directly or indirectly) in any primary line of business other than
(a) gathering, dehydrating or compressing natural gas, crude, condensate or
natural gas liquids; (b) treating, processing, fractionating or transporting
natural gas, crude, condensate or natural gas liquids or the fractionated
products thereof; (c) storing natural gas, crude, condensate, natural gas
liquids or the fractionated products thereof; (d) marketing natural gas, crude,
condensate, natural gas liquids or the fractionated products thereof; (e) water
distribution, storage, supply, treatment and disposal services; and (f) building
or acquiring the facilities and equipment to do the foregoing. From and after
the date hereof, the Parent, the Borrower, the other Restricted Subsidiaries and
the DevCos will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) to purchase or lease, or acquire
Rights of Way in, any real Property not located within the geographical
boundaries of the United States of America and they will not form or acquire any
Foreign Subsidiaries.

Section 9.07    Proceeds of Notes. The Parent and the Borrower will not permit
the proceeds of the Loans to be used for any purpose other than those permitted
by Section 7.20. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.08    Limitation on Leases. The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, create, incur, assume
or suffer to exist any obligation for the payment of rent or hire of Property of
any kind whatsoever (real or personal but excluding Capital Leases, leases of
corporate and field office space utilized by the Borrower and its Subsidiaries
in the ordinary course of business), under leases or lease agreements which
would cause the aggregate amount of all payments made by the Parent, the
Borrower and the Restricted Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $4,000,000 in any period of twelve consecutive calendar
months during the life of such leases.

 

91



--------------------------------------------------------------------------------

Section 9.09    ERISA Compliance. The Parent and the Borrower will not, and will
not permit any of the Restricted Subsidiaries to, at any time:

(a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a material civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a
material tax imposed by Chapter 43 of Subtitle D of the Code.

(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all material amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Parent, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto.

(c)    permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

(d)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to,
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such Plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10    Sale or Discount of Receivables. Except for receivables obtained
by the Parent, the Borrower or any Restricted Subsidiary out of the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Parent and the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable.

Section 9.11    Mergers, Etc. The Parent and the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person, except that (a) any Wholly-Owned Subsidiary may
merge with any other Wholly-Owned Subsidiary, and (b) the Borrower may merge
with any Wholly-Owned Subsidiary so long as the Borrower is the survivor.

Section 9.12    Asset Dispositions. The Parent and the Borrower will not, and
will not permit any Restricted Subsidiary or DevCo to, make any Asset
Disposition except for Asset Dispositions that meet all of the following
requirements:

(a)    at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition,

 

92



--------------------------------------------------------------------------------

(b)    the purchase price for such Asset Disposition shall be at fair market
value (as reasonably determined by the board of directors (or comparable
governing body) of the Borrower and, if requested by the Administrative Agent,
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect),

(c)    not less than 75% of the purchase price for such Asset Disposition shall
be paid to the Credit Parties or DevCo, as applicable, in cash by the transferee
of any such assets or its Affiliates,

(d)    if such Asset Disposition is of Equity Interests in a Restricted
Subsidiary (other than the Borrower, which cannot be Transferred under this
Section 9.12), such Asset Disposition shall include all the Equity Interests of
such Restricted Subsidiary, and

(e)    the fair market value of the Property Transferred pursuant to such Asset
Disposition, when aggregated with all Asset Dispositions made during the term of
this Agreement, does not exceed $50,000,000.

Following any such Asset Disposition, the Borrower must make any mandatory
prepayment required in connection therewith under Section 3.04(c) as and when so
required. For the avoidance of doubt, any Equity Interests in any DevCos may not
be Transferred pursuant to this Section 9.12.

Section 9.13    Environmental Matters. The Parent and the Borrower will not, and
will not permit any of the Restricted Subsidiaries or DevCos to, cause or permit
any of its Property to be in violation of, or do anything or permit anything to
be done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

Section 9.14    Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate. The restrictions set
forth in this Section 9.14 shall not apply to (a) executing, delivering, and
performing obligations under the Loan Documents, (b) compensation to, and the
terms of employment contracts with, individuals who are officers, managers and
directors of the Parent or the Borrower, provided such compensation or contract
is approved by the General Partner’s board of directors, (c) the issuance of
Equity Interests (other than Disqualified Capital Stock) by the Parent,
(d) transactions permitted under Section 9.04 or Section 9.05, and
(e) transactions under the Parent Partnership Agreement, as it exists on the
Effective Date and as it is amended, supplemented or otherwise modified in
compliance with Section 9.19.

 

93



--------------------------------------------------------------------------------

Section 9.15    Subsidiaries. The Parent and the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create or acquire any additional
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b) and
Section 8.14(c). The Parent will not, and will not permit any Restricted
Subsidiary to, (a) Transfer any Equity Interests in the Borrower or (b) Transfer
any Equity Interests in any other Restricted Subsidiary or in any DevCo except
(i) to the Borrower or a Restricted Subsidiary that is a Guarantor or (ii) in
compliance with Section 9.12. None of the Parent, the Borrower or any other
Restricted Subsidiary will have any Foreign Subsidiaries. The Parent and the
Borrower will not permit any Equity Interests of any Restricted Subsidiary or
any DevCo to be directly owned by any Person other than the Borrower or a
Restricted Subsidiary that is a Guarantor, or in the case of the DevCos, OAS and
its subsidiaries.

Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Parent
and the Borrower will not, and will not permit any of the Restricted
Subsidiaries or any DevCo to, create, incur, assume or suffer to exist any
contract, agreement or understanding (other than (a) this Agreement, the
Security Instruments or Capital Leases creating Liens permitted by
Section 9.03(c) and (d), (b) any leases or licenses or similar contracts as they
affect any Property or Lien subject to a lease or license, (c) any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the direct or indirect sale or disposition of all or substantially all
the equity or Property of such Restricted Subsidiary (or the Property that is
subject to such restriction) pending the closing of such sale or disposition,
(d) customary provisions with respect to the distribution of Property in joint
venture agreements, or (e) in the case of the DevCos, agreements governing the
OPNA Credit Facility) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Parent, the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith.

Section 9.17    Swap Agreements. The Parent and the Borrower will not, and will
not permit any other Restricted Subsidiary to, enter into any Swap Agreements
with any Person other than other Swap Agreements in respect of commodities or
interest rates (a) with an Approved Counterparty and (b) that are entered into
for the purpose of hedging exposure to interest rates or commodity price risk
(including basis risk) and that are not for speculative purposes. In no event
shall any Swap Agreement contain any requirement, agreement or covenant for the
Parent, the Borrower or any other Restricted Subsidiary to maintain or post
(other than pursuant to a Security Instrument) collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures

Section 9.18    Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a)    Any Person (other than any DevCo prior to the date on which it is a
Wholly-Owned Subsidiary) that becomes a Subsidiary of the Parent, the Borrower
or any other Restricted Subsidiary shall be a Restricted Subsidiary unless such
Person (i) is designated as an Unrestricted Subsidiary on Schedule 7.14, as of
the date hereof, (ii) is hereafter designated as an

 

94



--------------------------------------------------------------------------------

Unrestricted Subsidiary in compliance with Section 9.18(b), or (iii) is a
subsidiary of an Unrestricted Subsidiary. Each DevCo shall be an Unrestricted
Subsidiary until such time that such DevCo is a Wholly-Owned Subsidiary, and
shall thereafter be a Restricted Subsidiary for purposes of the Loan Documents.

(b)    The Parent and the Borrower may designate by written notification thereof
to the Administrative Agent, any other Restricted Subsidiary, including a newly
formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior,
and after giving effect, to such designation, no Default would exist and
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the Parent or the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made
under Section 9.05. Except as provided in this Section 9.18(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c)    The Parent and the Borrower may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Parent, the Borrower and the other
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct in all material respects on and as of such date as if made on and as of
the date of such redesignation except to the extent (A) any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such redesignation, such representations and warranties shall
continue to be true and correct as of such specified earlier date and (B) to the
extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall be true and correct in all respects on and as
of the date of such redesignation, (ii) no Event of Default would exist or
result therefrom and (iii) the Parent and the Borrower comply with the
requirements of Section 8.14, Section 8.16 and Section 9.15. Upon any such
designation, an amount equal to the lesser of the fair market value of the
Parent’s or the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Parent’s or the Borrower’s cash investment
previously made in such Subsidiary shall be deemed no longer outstanding for
purposes of the limitation on Investments under Section 9.05. Notwithstanding a
foregoing, a DevCo may not be designated as a Restricted Subsidiary until such
time as it becomes a Wholly-Owned Subsidiary. Furthermore, immediately upon any
DevCo becoming a Wholly-Owned Subsidiary, the Parent and the Borrower shall be
deemed to automatically designate such DevCo as a Restricted Subsidiary and
shall be required to take each of the actions required by this Section 9.18(c).

Section 9.19    Changes to Organizational Documents and Material Contracts. The
Parent and the Borrower shall not, and shall not permit any other Credit Party
or any DevCo to, (a) amend, supplement or otherwise modify (or permit to be
amended, supplemented or modified) its certificate of formation, limited
liability company agreement, limited partnership agreement, articles of
incorporation, bylaws, any preferred stock designation or any other organic
document of such Person in any manner that would be adverse to the Lenders in
any material respect; provided that any amendment, supplement or other
modification to the Parent Partnership Agreement that materially alters the
definition of “Operating Surplus” contained therein in a way that results in an
increase in such “Operating Surplus” shall be deemed to be adverse to Lenders in
a material respect or (b) amend, supplement or otherwise modify (or permit to be
amended, supplemented or modified) any Material Contract in any manner that
would be adverse to the Lenders in any material respect.

 

95



--------------------------------------------------------------------------------

Section 9.20    Permitted Activities of the Parent. The Parent covenants and
agrees with the Administrative Agent and the Lenders that the Parent shall not
engage any operating or business activities other than (a) ownership of the
Equity Interests in the Borrower and (b) activities incidental to maintenance of
its and the Borrower’s corporate existence and the management of the businesses
of the Borrower (including the maintenance of the Parent’s existence as a master
limited partnership).

Section 9.21    Non-Qualified ECP Guarantors. The Parent and the Borrower shall
not permit any Credit Party that is not a Qualified ECP Guarantor to own, at any
time, any Equity Interests in any Restricted Subsidiaries or any DevCos.

ARTICLE X

Events of Default; Remedies

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c)    any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower, any Restricted Subsidiary or any DevCo in or in connection
with any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made
(or, if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects).

(d)    the Parent, the Borrower, any Restricted Subsidiary or any DevCo shall
fail to observe or perform any covenant, condition or agreement contained in
Section 8.01(k), Section 8.01(m), Section 8.02, Section 8.03, Section 8.14,
Section 8.16, Section 8.17, Section 8.19 or in Article IX.

(e)    the Parent, the Borrower, any Restricted Subsidiary or any DevCo shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in Section 10.01(a), Section 10.01(b)
or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after

 

96



--------------------------------------------------------------------------------

the earlier to occur of (i) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer of the Borrower or such Subsidiary otherwise becoming aware
of such default.

(f)    the Parent, the Borrower, any Restricted Subsidiary or any DevCo shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and such failure continues beyond any applicable grace
period.

(g)    any event or condition (other than customary change of control or asset
sale tender offer provisions of the Senior Notes Indenture or any agreement
governing any Permitted Refinancing Debt which would require a mandatory
prepayment or redemption of the Debt arising thereunder) occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the Redemption thereof or any offer to Redeem to be made in respect
thereof, prior to its scheduled maturity or require the Parent, the Borrower,
any Restricted Subsidiary or any DevCo to make an offer in respect thereof and
such event or condition continues beyond any applicable grace period.

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower, any Restricted Subsidiary or any DevCo or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower, any Restricted
Subsidiary or any DevCo or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for thirty
(30) days or an order or decree approving or ordering any of the foregoing shall
be entered.

(i)    the Parent, the Borrower, any Restricted Subsidiary or any DevCo shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Borrower, any
Restricted Subsidiary or any DevCo or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or any holder of Equity Interests of the Parent (that owns greater
than 10% of its membership interests) or the Borrower shall make any request or
take any action for the purpose of calling a meeting of the members of the
Parent or the Borrower to consider a resolution to dissolve and wind up the
Parent’s or the Borrower’s affairs.

 

97



--------------------------------------------------------------------------------

(j)    the Parent, the Borrower, any Restricted Subsidiary or any DevCo shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.

(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $2,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Parent, the Borrower,
any Restricted Subsidiary or any DevCo or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Parent, the
Borrower, any Restricted Subsidiary or any DevCo to enforce any such judgment.

(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof or as otherwise acceptable to the
Administrative Agent in its sole discretion, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Parent, the Borrower, any Restricted Subsidiary or any DevCo party thereto,
or, in the case of the Intercreditor Agreement, against any other party thereto,
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the Collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Parent, the Borrower, any Restricted Subsidiary or any DevCo or any of
their Affiliates shall so state in writing.

(m)    a Change in Control shall occur.

Section 10.02    Remedies.

(a)    In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.07(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and

 

98



--------------------------------------------------------------------------------

all fees and the other obligations of the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.07(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity, subject solely in the case of the DevCo Collateral, to the terms and
conditions of the Intercreditor Agreement.

(c)    All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i)    first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii)    third, pro rata to payment of accrued interest on the Loans;

(iv)    fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time and (C) Secured Swap Indebtedness owing to Secured Swap
Parties;

(v)    fifth, pro rata to any other Indebtedness owing to the Secured Parties
and to cash collateral to be held by the Administrative Agent to secure the
remaining LC Exposure; and

(vi)    sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement;

provided that, solely in the case of the DevCo Collateral, the proceeds from the
realization of any DevCo Collateral (other than Restricted Payments made by a
DevCo to the Borrower or a Restricted Subsidiary) shall be applied first in
accordance with the terms of the Intercreditor Agreement and shall then be
applied in accordance with the priorities set forth in this Section 10.02(c).

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Indebtedness other than Excluded Swap Obligations as a
result of this this clause, the Administrative Agent shall make such adjustments
as it determines are appropriate to distributions pursuant to clause fourth
above

 

99



--------------------------------------------------------------------------------

from amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).

ARTICLE XI

The Agents

Section 11.01    Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent, the Borrower, any Restricted Subsidiary or any DevCo
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent, the Borrower or a
Lender, and shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or as to
those conditions precedent expressly required to be to the Administrative
Agent’s satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of the Parent, the
Borrower, any Restricted Subsidiary or any DevCo or any other obligor or
guarantor, or (vii) any failure by the Parent, the Borrower, any Restricted
Subsidiary or any DevCo or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth

 

100



--------------------------------------------------------------------------------

herein or therein. For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise no Agent shall be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Parent, the Borrower, the Lenders and the Issuing Bank hereby waives the right
to dispute the Administrative Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not

 

101



--------------------------------------------------------------------------------

be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts. The Administrative Agent may deem
and treat the payee of any Note as the holder thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06    Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may be
removed at any time by the Majority Lenders if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender at such time. Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Section 11.07    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.

Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the

 

102



--------------------------------------------------------------------------------

Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Parent, the
Borrower or any of their Subsidiaries of this Agreement, the Loan Documents or
any other document referred to or provided for herein or to inspect the
Properties or books of the Parent, the Borrower or their Subsidiaries. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, no Agent or
the Arranger shall have any duty or responsibility to provide any Lender with
any credit or other information concerning the affairs, financial condition or
business of the Parent or the Borrower (or any of their respective Affiliates)
which may come into the possession of such Agent or any of its Affiliates. In
this regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in
this transaction as special counsel to the Administrative Agent only, except to
the extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent, the Borrower or any of their Subsidiaries,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

103



--------------------------------------------------------------------------------

Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any Collateral or Guarantor that is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property or release of a Guarantor to the extent such sale or other disposition
or release of Guarantor is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11    The Arranger and other Agents. Neither the Arranger nor any
Agent (other than the Administrative Agent) shall have any duties,
responsibilities or liabilities under this Agreement other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

Section 11.12    Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into any such Intercreditor Agreement with respect
to the Permitted OPNA Credit Facility Liens. Each Lender (by receiving the
benefits thereunder and of the Collateral pledged pursuant to the Security
Instruments) agrees that the terms of the Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

ARTICLE XII

Miscellaneous

Section 12.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or e-mail, as follows:

(i)    if to the Borrower or the Parent to it at 1001 Fannin, Suite 1500,
Houston, Texas 77002, Attention of Richard Robuck (Facsimile No. (281) 404-9609,
e-mail address: rrobuck@oasispetroleum.com);

(ii)    if to the Administrative Agent, to it at 1000 Louisiana, Suite 900,
Houston, Texas, 77002; Attention of Andrew Ostrov (Facsimile No. (866) 620-0623,
e-mail address: andrew.ostrov@wellsfargo.com), with a copy to WLS Charlotte
Agency Services (Facsimile No. (704) 590-2782, email address:
Donna.Verwold@wellsfargo.com), 1525 W. WT Harris Blvd., Charlotte, NC 28262;

(iii)    if to the Swingline Lender, to it at the address set forth in clause
(ii) above; or

 

104



--------------------------------------------------------------------------------

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02    Waivers; Amendments.

(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce

 

105



--------------------------------------------------------------------------------

the amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) waive or amend Section 3.04(c), Section 6.01, Section 8.14,
Section 10.02(c) or Section 12.14 or change the definition of the terms
“Domestic Subsidiary”, “Foreign Subsidiary”, “Material Subsidiary”, “Subsidiary”
or “Applicable Percentage”, without the written consent of each Lender (other
than any Defaulting Lender), (vi) release any Guarantor (except as set forth in
the Guaranty and Security Agreement or as provided for in Section 11.10),
release all or substantially all of the collateral (other than as provided in
Section 11.10), without the written consent of each Lender (other than any
Defaulting Lender), or (vii) change any of the provisions of this
Section 12.02(b) or the definitions of “Majority Lenders”, or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided, further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, the Swingline Lender or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, such other Agent, the Swingline Lender or
the Issuing Bank, as the case may be. Notwithstanding the foregoing, any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

Section 12.03    Expenses, Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iv) all
out-of-pocket expenses incurred by any Agent, the Swingline Lender, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for any Agent, the Swingline Lender, the Issuing Bank or any Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without

 

106



--------------------------------------------------------------------------------

limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit,
except in the case of out-of-pocket expenses described in this clause (iv) to
the extent that Section 12.03(b) expressly provides that the Borrower shall not
indemnify such party for such out-of-pocket expenses.

(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK,
THE SWINGLINE LENDER AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY (OTHER THAN EXPENSES IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH EXPENSES SHALL ONLY BE PAID BY THE
BORROWER TO THE EXTENT PROVIDED IN SECTION 12.03(a)), (ii) THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (vi) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF THE PARENT, THE BORROWER
AND THEIR SUBSIDIARIES BY THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES,
(viii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (ix) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE PARENT, THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON
ANY OF

 

107



--------------------------------------------------------------------------------

THEIR PROPERTIES, (x) THE BREACH OR NON-COMPLIANCE BY THE PARENT, THE BORROWER
OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT, THE
BORROWER OR ANY SUBSIDIARY, (xi) THE PAST OWNERSHIP BY THE PARENT, THE BORROWER
OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
PARENT, THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES, (xiii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, INCLUDING ITS OWN ORDINARY NEGLIGENCE, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE; PROVIDED THAT THE BORROWER SHALL NOT INDEMNIFY ANY INDEMNITEE
FOR (i) ANY FINANCIAL LIABILITIES OF A LENDER TO THE PARENT, THE BORROWER OR ANY
SUBSIDIARY PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF A SWAP AGREEMENT,
(ii) CLAIMS AMONG LENDERS OR BETWEEN LENDERS AND THEIR RELATED PARTIES TO THE
EXTENT NOT RELATED TO A BREACH OF AN OBLIGATION OF THE PARENT, THE BORROWER OR
ANY SUBSIDIARY AND (iii) LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES THAT ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO BE A DIRECT RESULT OF A MATERIAL BREACH OF THIS
AGREEMENT BY SUCH INDEMNITEE.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, the Arranger, the Swingline Lender or the Issuing Bank
under

 

108



--------------------------------------------------------------------------------

Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, the
Arranger, the Swingline Lender or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the Arranger or the Issuing Bank in its capacity as such.

(d)    To the extent permitted by applicable law, the Parent and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e)    All amounts due under this Section 12.03 shall be payable not later than
10 days after written demand therefor.

Section 12.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund,
or, if an Event of Default has occurred and is continuing, is to any other
assignee; and

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender immediately prior to giving effect to such assignment.

 

109



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E)    no such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) or an Industry Competitor, the Borrower or any of
the Borrower’s Affiliates or Subsidiaries; and

(F)    in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower or any Affiliate of the
Borrower.

(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The

 

110



--------------------------------------------------------------------------------

entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (D) no such participation may
be sold to a natural Person or an Industry Competitor. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. In addition such agreement must provide that the Participant
be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.01(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is

 

111



--------------------------------------------------------------------------------

necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05    Survival; Revival; Reinstatement.

(a)    All covenants, agreements, representations and warranties made by Parent
and the Borrower herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect for a period of 180 days following the Maturity Date,
regardless of the consummation of the transactions

 

112



--------------------------------------------------------------------------------

contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.

(b)    To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Parent and the Borrower shall take such action
as may be reasonably requested by the Administrative Agent and the Lenders to
effect such reinstatement.

Section 12.06    Counterparts; Integration; Effectiveness.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

113



--------------------------------------------------------------------------------

Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Parent, the Borrower, any Restricted Subsidiary or any DevCo against any of
and all the obligations of the Parent, the Borrower, any Restricted Subsidiary
or any DevCo owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE

 

114



--------------------------------------------------------------------------------

PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS
SECTION 12.09(d)(ii)) SHALL LIMIT THE BORROWER’S INDEMNIFICATION OBLIGATIONS TO
THE EXTENT SET FORTH IN SECTION 12.03 TO THE EXTENT SUCH SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN
CONNECTION WITH WHICH SUCH INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION
HEREUNDER; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT
OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.

Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Parent or the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such

 

115



--------------------------------------------------------------------------------

Lender or to any collector of market data or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Parent or the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Parent, the Borrower or any Subsidiary
relating to the Parent, the Borrower or any Subsidiary and their businesses,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Parent, the Borrower or a Subsidiary; provided that, in the case of
information received from the Parent, the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Borrower, the Borrower’s
Subsidiaries, the Administrative Agent, each Lender and the respective
Affiliates of each of the foregoing (and the respective partners, directors,
officers, employees, agents, advisors and other representatives of the
aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (A) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and (B) all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment or tax
structure.

Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any,

 

116



--------------------------------------------------------------------------------

provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
Collateral securing the

 

117



--------------------------------------------------------------------------------

Indebtedness shall also extend to and be available to Secured Swap Parties on a
pro rata basis (but subject to the terms of the Loan Documents, including,
without limitation, provisions thereof relating to the application and priority
of payments to the Persons entitled thereto) in respect of any obligations of
the a Parent, the Borrower or any of its Subsidiaries which arise under Secured
Swap Agreements. No Secured Swap Party shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under any
such Swap Agreements.

Section 12.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the Parent,
the Borrower, each Restricted Subsidiary and each DevCo that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Parent, the Borrower, each Restricted Subsidiary
and each DevCo, which information includes the name, tax identification number
and address of the Parent and the Borrower and other information that will allow
such Lender to identify the Parent and the Borrower in accordance with the Act.

Section 12.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

118



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or agency relationship between the Parent, the Borrower and their
respective Subsidiaries and the Administrative Agent or any Lender is intended
to be or has been created in respect of the transactions contemplated hereby or
by the other Loan Documents, irrespective of whether the Administrative Agent or
any Lender has advised or is advising the Parent, the Borrower or any Subsidiary
on other matters; (ii) the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Parent, the Borrower and their Subsidiaries, on the one
hand, and the Administrative Agent and the Lenders, on the other hand;
(iii) each of the Parent and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate; and (iv) each of the Parent and the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Parent, the Borrower or any of their Subsidiaries, or any
other Person; (ii) neither the Administrative Agent nor the Lenders has any
obligation to the Parent, the Borrower or any of their Subsidiaries with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Parent, the Borrower and their
Subsidiaries, and neither the Administrative Agent nor the Lenders has any
obligation to disclose any of such interests to the Parent, the Borrower or
their respective Subsidiaries. To the fullest extent permitted by Governmental
Requirement, each of the Parent and the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Remainder of page intentionally left blank; signature pages follow]

 

119



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     OMP OPERATING LLC     By:  

/s/ Richard Robuck

    Name:   Richard Robuck     Title:   Senior Vice President and Chief      
Financial Officer PARENT:     OASIS MIDSTREAM PARTNERS LP     By:  

/s/ Richard Robuck

    Name:   Richard Robuck     Title:   Senior Vice President and Chief      
Financial Officer

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,       ISSUING BANK AND LENDER:     WELLS FARGO BANK, N.A.,
    as Administrative Agent, Issuing Bank and as a Lender     By:  

/s/ Andrew Ostrov

    Name:  

Andrew Ostrov

    Title:  

Director

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     Citibank, N.A.     By:  

/s/ Eamon Baqui

    Name:  

Eamon Baqui

    Title:  

Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ Anson Williams

    Name:  

Anson Williams

    Title:  

Authorized Signatory

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender    
By:  

/s/ Trudy Nelson

    Name:  

Trudy Nelson

    Title:  

Authorized Signatory

    By:  

/s/ Donovan Broussard

    Name:  

Donovan Broussard

    Title:  

Authorized Signatory

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     Compass Bank     By:  

/s/ Mark H. Wolf

    Name:  

Mark H. Wolf

    Title:  

Senior Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     CITIZENS BANK, N.A.     By:  

/s/ Scott Donaldson

    Name:  

Scott Donaldson

    Title:  

Senior Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     COMERICA BANK     By:  

/s/ William B. Robinson

    Name:  

William B. Robinson

    Title:  

Senior Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     DEUTSCHE BANK AG NEW YORK BRANCH     By:  

/s/ Marcus Tarkington

    Name:  

Marcus Tarkington

    Title:  

Director

    By:  

/s/ Dusan Lazarov

    Name:  

Dusan Lazarov

    Title:  

Director

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ John C. Springer

    Name:  

John C. Springer

    Title:  

Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     ZB, N.A. dba Amegy Bank     By:  

/s/ John Moffitt

    Name:  

John Moffitt

    Title:  

Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     Credit Suisse AG, Cayman Islands Branch     By:  

/s/ Nupur Kumar

    Name:  

Nupur Kumar

    Title:  

Authorized Signatory

    By:  

/s/ Lea Baerlocher

    Name:  

Lea Baerlocher

    Title:  

Authorized Signatory

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     GOLDMAN SACHS BANK USA     By:  

/s/ Josh Rosenthal

    Name:  

Josh Rosenthal

    Title:  

Authorized Signatory

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     MORGAN STANLEY BANK, N.A.     By:  

/s/ Michael King

    Name:  

Michael King

    Title:  

Authorized Signatory

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

   Applicable Percentage     Commitment  

Wells Fargo Bank, N.A.

     11.500000000 %    $ 23,000,000.00  

Citibank, N.A.

     10.750000000 %    $ 21,500,000.00  

JPMorgan Chase Bank, N.A.

     10.750000000 %    $ 21,500,000.00  

Royal Bank of Canada

     9.500000000 %    $ 19,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

     6.250000000 %    $ 12,500,000.00  

Compass Bank

     6.250000000 %    $ 12,500,000.00  

Citizens Bank, N.A.

     6.250000000 %    $ 12,500,000.00  

Comerica Bank

     6.250000000 %    $ 12,500,000.00  

Deutsche Bank AG New York Branch

     6.250000000 %    $ 12,500,000.00  

U.S. Bank National Association

     6.250000000 %    $ 12,500,000.00  

ZB, N.A. dba Amegy Bank

     5.000000000 %    $ 10,000,000.00  

Credit Suisse AG, Cayman Islands Branch

     5.000000000 %    $ 10,000,000.00  

Goldman Sachs

     5.000000000 %    $ 10,000,000.00  

Morgan Stanley Bank, N.A.

     5.000000000 %    $ 10,000,000.00     

 

 

   

 

 

 

TOTAL

     100.00 %    $ 200,000,000     

 

 

   

 

 

 

 

Annex I - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ],000,000.00

[            ], 201  

FOR VALUE RECEIVED, OMP Operating LLC, a Delaware limited liability company (the
“Borrower”) hereby promises to pay [                    ] (the “Lender”), at the
principal office of Wells Fargo Bank, N.A., as administrative agent (the
“Administrative Agent”), the principal sum of [                    ] Dollars
($[        ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 25, 2017 among the Borrower, the Administrative Agent, the other
Credit Parties party thereto and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

OMP OPERATING LLC By:  

                                          

Name:  

 

Title:  

 

 

Exhibit A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[  ]

OMP Operating LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Credit Agreement dated as of September 25, 2017
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, Oasis Midstream Partners
LP, a Delaware limited partnership (the “Parent”), Wells Fargo Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby request a Borrowing
as follows:

(i)    Aggregate amount of the requested Borrowing is $[        ];

(ii)    Date of such Borrowing is [            ], 201[  ];

(iii)    Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv)    In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ];

(v)    Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[        ]; and

(vi)    Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[        ];

(vii)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

Exhibit B - 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies (only in his/her
capacity as an officer and not individually), represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

OMP OPERATING LLC By:  

                                          

Name:  

 

Title:  

 

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[        ] [    ], 201[  ]

OMP Operating LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Credit Agreement dated as of September 25, 2017
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, Wells Fargo Bank, N.A., as
Administrative Agent, the other Credit Parties party thereto and the other
agents and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:

(i)    The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                    ];

(ii)    The effective date of the election made pursuant to this Interest
Election Request is [            ], 201[  ];[and]

(iii)    The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

(iv)    [[If the resulting Borrowing is a Eurodollar Borrowing] The Interest
Period applicable to the resulting Borrowing after giving effect to such
election is [                    ].]

The undersigned certifies (only in his capacity as an officer and not
individually) that he/she is the [                    ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies (only in his/her capacity as an
officer and not individually), represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

OMP OPERATING LLC By:  

                                          

Name:  

                                          

Title:  

                                          

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies (only in his/her capacity as an officer and not
individually) that he/she is the [                    ] of Oasis Midstream
Partners LP, a Delaware limited partnership (the “Parent”), the
[                    ] of OMP Operating LLC, a Delaware limited liability
company (the “Borrower”) and that as such he/she is authorized to execute this
certificate on behalf of the Parent and the Borrower, respectively. With
reference to the Credit Agreement dated as of September 25, 2017 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Agreement”) among the Parent, the Borrower, Wells Fargo Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

(a)    The representations and warranties of the Parent and the Borrower
contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Parent and the Borrower
pursuant to the Agreement and the Loan Documents were true and correct when
made, and are repeated at and as of the time of delivery hereof and are true and
correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects) at and as of the time of delivery hereof, except to the extent such
representations and warranties are expressly limited to an earlier date or the
Majority Lenders have expressly consented in writing to the contrary.

(b)    The Parent and the Borrower have performed and complied with all
agreements and conditions contained in the Agreement and in the Loan Documents
required to be performed or complied with by it prior to or at the time of
delivery hereof [or specify default and describe].

(c)    Since [                    ], no change has occurred, either in any case
or in the aggregate, in the condition, financial or otherwise, of the Parent,
the Borrower, any Restricted Subsidiary or any DevCo which could reasonably be
expected to have a Material Adverse Effect [or specify event].

(d)    There exists no Default or Event of Default [or specify Default and
describe].

(e)    Attached hereto are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 9.01 as of the end of the
[fiscal quarter][fiscal year] ending [                    ].

 

Exhibit D - 1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [    ] day of [                    ].

 

OASIS MIDSTREAM PARTNERS LP By:  

                                          

Name:  

                                          

Title:  

                                          

OMP OPERATING LLC By:  

                                          

Name:  

                                          

Title:  

                                          

 

Exhibit D - 2



--------------------------------------------------------------------------------

EXHIBIT E-1

SECURITY INSTRUMENTS

 

1) Guaranty and Security Agreement dated as of September 25, 2017, by the
Borrower and the Grantors (as defined therein) in favor of the Administrative
Agent and the other Lenders (as defined therein).

 

2) UCC-1 Financing Statements by

 

  a) the Borrower;

 

  b) the Guarantors; and

 

  c) each DevCo.

 

3) DevCo Guaranty Agreement dated as of September 25, 2017 among Beartooth DevCo
LLC and Wells Fargo Bank, N.A., as Administrative Agent.

 

4) DevCo Guaranty Agreement dated as of September 25, 2017 among Bobcat DevCo
LLC and Wells Fargo Bank, N.A., as Administrative Agent.

 

5) Mortgage-Collateral Real Estate Mortgage, Deed of Trust, Security Agreement
and Financing Statement dated September 25, 2017, by Bighorn DevCo LLC for the
benefit of Wells Fargo Bank, N.A., as Administrative Agent and the Lenders.

 

6) Mortgage-Collateral Real Estate Mortgage, Deed of Trust, Security Agreement
and Financing Statement dated September 25, 2017, by Beartooth DevCo LLC for the
benefit of Wells Fargo Bank, N.A., as Administrative Agent and the Lenders.

 

7) Mortgage-Collateral Real Estate Mortgage, Deed of Trust, Security Agreement
and Financing Statement dated September 25, 2017, by Bobcat DevCo LLC for the
benefit of Wells Fargo Bank, N.A., as Administrative Agent and the Lenders.

 

8) Deposit Account Control (Default) Agreement dated as of September 25, 2017,
by and among the Borrower, Wells Fargo Bank, N.A., as the Lender, and ZB, N.A.,
a national banking association dba Amegy Bank, as the Bank.

 

Exhibit E-1 - 1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

GUARANTY AND SECURITY AGREEMENT

[attached]

 

Exhibit E-2 - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

   Assignor:                                                                 

2.

   Assignee:                                                                    
   [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:    OMP Operating LLC

4.

   Administrative Agent:    Wells Fargo Bank, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:    The Credit Agreement dated as of September 25, 2017
among OMP Operating LLC, the Lenders parties thereto, Wells Fargo Bank, N.A., as
Administrative Agent the other Credit Parties party thereto, and the other
agents parties thereto.

 

1  Select as applicable.

 

Exhibit F - 1



--------------------------------------------------------------------------------

6.

   Assigned Interest:   

 

Commitment

Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2      $                   $                                  % 
   $                   $                                  %     $               
   $                                  % 

 

7.

   Effective Date:                 , 201   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]    The terms set forth in this Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                                                          

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F - 2



--------------------------------------------------------------------------------

Consented to and Accepted:

WELLS FARGO BANK, N.A.,

      as Administrative Agent

By:  

                                                                           

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

Consented to: OMP OPERATING LLC By:  

 

Name:  

 

Title:  

 

 

Exhibit F - 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

Exhibit F - 4



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

Exhibit F - 5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

COMMITMENT INCREASE CERTIFICATE

[            ], 20[    ]

 

To: Wells Fargo Bank, N.A.,

as Administrative Agent

The Borrower, the Administrative Agent, the other Credit Parties party thereto
and certain Lenders and other agents have heretofore entered into a Credit
Agreement, dated as of September 25, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning given to such terms in the
Credit Agreement.

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Commitment under the Credit Agreement effective [            ], 20[    ] from
$[        ] to $[        ] and (b) that it shall continue to be a party in all
respects to the Credit Agreement and the other Loan Documents.

 

Very truly yours,

OMP OPERATING LLC,

a Delaware limited liability company

By:  

                                                                           

Name:  

 

Title:  

 

 

Exhibit G - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, N.A.,

      as Administrative Agent

By:  

                                                                           

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Increasing Lender] By:  

                                                                           

Name:  

 

Title:  

 

 

Exhibit G - 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

ADDITIONAL LENDER CERTIFICATE

[            ], 20[    ]

 

To: Wells Fargo Bank, N.A.,

as Administrative Agent

The Borrower, the Administrative Agent, the other Credit Parties party thereto
and certain Lenders and other agents have heretofore entered into a Credit
Agreement, dated as of September 25, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning given to such terms in the
Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [            ], 20[    ]
with a Commitment of $[        ] and (b) that it shall be a party in all
respects to the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.06(c)(ii)(G) of the Credit Agreement.

 

Very truly yours,

OMP OPERATING LLC,

a Delaware limited liability company

By:  

                                                                           

Name:  

 

Title:  

 

 

Exhibit H - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, N.A.,

      as Administrative Agent

By:  

                                          

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Increasing Lender] By:  

 

Name:  

 

Title:  

 

 

Exhibit H - 2



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDERS; NOT PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 25, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OMP Operating LLC, a Delaware limited liability company, as
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the other Credit
Parties party thereto, the financial institutions from time to time party
thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                          

Name:  

 

Title:  

 

Date:              , 20[    ]

 

Exhibit I-1 - 1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 25, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OMP Operating LLC, a Delaware limited liability company, as
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the other Credit
Parties party thereto, the financial institutions from time to time party
thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                          

Name:  

                                          

Title:  

                                          

Date:              , 20[    ]

 

Exhibit I-2 - 1



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANTS; PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 25, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OMP Operating LLC, a Delaware limited liability company, as
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the other Credit
Parties party thereto, the financial institutions from time to time party
thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                          

Name:  

                                          

Title:  

                                          

Date:              , 20[    ]

 

Exhibit I-3 - 1



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDERS; PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 25, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OMP Operating LLC, a Delaware limited liability company, as
Borrower, Wells Fargo Bank, N.A., as Administrative Agent, the other Credit
Parties party thereto, the financial institutions from time to time party
thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                          

Name:  

                                          

Title:  

                                          

Date:              , 20[    ]

 

Exhibit I-4 - 1